Exhibit 10.1

 

CREDIT AGREEMENT

 

dated as of June 19, 2002

 

between

 

GREAT PLAINS ETHANOL, LLC

as Borrower

 

and

 

AGCOUNTRY FARM CREDIT SERVICES, FLCA

as Lender

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I.

DEFINITIONS; CONSTRUCTION

 

 

Section 1.01

Definitions

Section 1.02

Accounting Terms and Determination

Section 1.03

Terms Generally

 

 

ARTICLE II

AMOUNTS AND TERMS OF THE COMMITMENTS

 

 

Section 2.01

General Description of the Loans

Section 2.02

Construction Loan Commitment

Section 2.03

Procedure for Construction Borrowings

Section 2.04

Reserved

Section 2.05

Revolving Loan Commitment

Section 2.06

Procedure for Revolving Borrowings

Section 2.07

Interest Rates

Section 2.08

Reserved

Section 2.09

Repayment of Loans

Section 2.10

Additional Payments

Section 2.11

Evidence of Indebtedness

Section 2.12

Prepayments

Section 2.13

Interest on Loans

Section 2.14

Fees

Section 2.15

Computation of Interest and Fees

Section 2.16

Reserved

Section 2.17

Reserved

Section 2.18

Increased Costs

Section 2.19

Reserved

Section 2.20

Taxes

Section 2.21

Payments Generally

 

 

ARTICLE III

CONDITIONS PRECEDENT TO LOANS

 

 

Section 3.01

Conditions To Effectiveness

Section 3.02

Each Loan

Section 3.03

Each Construction Loan

Section 3.04

Delivery of Documents

 

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

 

 

Section 4.01

Existence; Power

Section 4.02

Organizational Power; Authorization

Section 4.03

Governmental Approvals; No Conflicts

Section 4.04

Financial Statements

 

--------------------------------------------------------------------------------


 

Section 4.05

Litigation and Environmental Matters

Section 4.06

Compliance with Laws and Agreements

Section 4.07

Investment Company Act, Etc.

Section 4.08

Taxes

Section 4.09

Margin Regulations

Section 4.10

ERISA

Section 4.11

Ownership of Property

Section 4.12

Disclosure

Section 4.13

Labor Relations

Section 4.14

Subsidiaries

Section 4.15

Construction

Section 4.16

Projections

Section 4.17

Material Contracts

Section 4.18

Permits

 

 

ARTICLE V.

AFFIRMATIVE COVENANTS

 

 

Section 5.01

Financial Statements and Other Information

Section 5.02

Notices of Material Events

Section 5.03

Existence; Conduct of Business

Section 5.04

Compliance with Laws, Etc.

Section 5.05

Payment of Obligations

Section 5.06

Books and Records

Section 5.07

Visitation, Inspection, Audit, Etc.

Section 5.08

Maintenance of Properties; Insurance

Section 5.09

Use of Proceeds

Section 5.10

Subsidiaries

Section 5.11

Reserved

Section 5.12

Food Security Act Compliance

Section 5.13

Permitted Construction

Section 5.14

Non-Liability of Lender

 

 

ARTICLE VI.

FINANCIAL COVENANTS

 

 

Section 6.01

Fixed Charge Coverage Ratio

Section 6.02

Leverage Ratio

Section 6.03

Capital Expenditures

Section 6.04

Current Ratio

 

 

ARTICLE VII.

NEGATIVE COVENANTS

 

 

Section 7.01

Indebtedness.

Section 7.02

Negative Pledge

Section 7.03

Fundamental Changes

Section 7.04

Investments, Loans, Etc.

Section 7.05

Restricted Payments

Section 7.06

Sale of Assets

 

ii

--------------------------------------------------------------------------------


 

Section 7.07

Transactions with Affiliates

Section 7.08

Restrictive Agreements

Section 7.09

Sale and Leaseback Transactions

Section 7.10

Lease Obligations

Section 7.11

Hedging Agreements

Section 7.12

Amendment to Material Documents and Construction Plans

Section 7.13

Accounting Changes

Section 7.14

Construction

Section 7.15

Deposit Accounts

 

 

ARTICLE VIII.

EVENTS OF DEFAULT

 

 

Section 8.01

Events of Default

 

 

ARTICLE IX.

MISCELLANEOUS

 

 

Section 9.01

Notices

Section 9.02

Waiver; Amendments

Section 9.03

Expenses; Indemnification

Section 9.04

Successors and Assigns

Section 9.05

Governing Law; Jurisdiction; Consent to Service of Process

Section 9.06

Waiver of Jury Trial

Section 9.07

Right of Setoff

Section 9.08

Counterparts; Integration

Section 9.09

Survival

Section 9.10

Severability

Section 9.11

Confidentiality

Section 9.12

Interest Rate Limitation

Section 9.13.

Inspections

Section 9.14

Termination

 

Schedules

 

 

 

Schedule 4.05

-           Environmental Matters

Schedule 4.17(a)

-           Management Contracts

Schedule 4.17(b)

-           Supply Contracts

Schedule 4.17(c)

-           Off-Take Contracts

Schedule 4.17(d)

-           Transportation Contracts

Schedule 4.17(e)

-           Power Contracts

Schedule 4.18

-           Permits

Schedule 7.01

-           Outstanding Indebtedness

Schedule 7.02

-           Existing Liens

Schedule 7.04

-           Existing Investments

Schedule 7.15

-           Deposit Accounts

 

iii

--------------------------------------------------------------------------------


 

Exhibits

 

 

 

Exhibit A

-           Form of Construction Note

Exhibit B

-           Form of Revolving Credit Note

Exhibit 2.03

-           Form of Construction Draw Request

Exhibit 2.05

-           Form of Notice of Revolving Conversion

Exhibit 2.06

-           Form of Revolving Draw Request

Exhibit 2.07

-           Form of Interest Election

Exhibit 3.01(e)(xi)

-           Form of Secretary’s Certificate

Exhibit 3.01(e)(xii)

-           Form of Opinion of Borrower’s Counsel

Exhibit 3.01(e)(xiii)

-           Form of Officer’s Certificate

Exhibit 3.01(e)(xvi)

-           Form of Solvency Certificate

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) is made and entered into as of June 19,
2002, by and between GREAT PLAINS ETHANOL, LLC, a South Dakota limited liability
company (“Borrower”) and AGCOUNTRY FARM CREDIT SERVICES, FLCA (“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower has requested that Lender (a) establish a $32,500,000 multiple
advance construction loan facility in favor of Borrower, (b) convert amounts
outstanding under the construction loan facility to a term loan upon
satisfaction of certain conditions, and (c) establish a $6,000,000 revolving
credit facility in favor (which shall permanently reduce the amount of term loan
outstanding) of Borrower; and

 

WHEREAS, subject to the terms and conditions of this Agreement, Lender is
willing to provide such financing to Borrower.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower and Lender agree as
follows:

 

ARTICLE I.

 

DEFINITIONS; CONSTRUCTION

 

Section 1.01         Definitions.  In addition to the other terms defined
herein, the following terms used herein shall have the meanings herein specified
(to be equally applicable to both the singular and plural forms of the terms
defined):

 

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.

 

“Base Rate” shall mean the per annum adjustable rate of interest, as of the
applicable Determination Date, charged by AgriBank FCB (or its successors or any
other similar funding source regularly used by Lender from time to time in
Lender’s sole discretion) to Lender for obligations of the same maturity related
to the Interest Election for The Term Loan selected by Borrower pursuant to
Section 2.07(b).

 

“Bioenergy Payments” shall mean credits available to Borrower from the United
States Department of Agriculture related to its Bioenergy program established
pursuant to 7 C.F.R. Part 1424.

 

“Board” shall mean the Board of Governors of the Federal Reserve System, or its
successor.

 

1

--------------------------------------------------------------------------------


 

“Borrower” shall mean Great Plains Ethanol, LLC, a South Dakota limited
liability company, and any successor thereof.

 

“Borrowing” shall mean an advance of funds by Lender to Borrower pursuant to
Lender’s Commitments hereunder.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which farm credit system banks or commercial banks in Fargo, North Dakota are
authorized or required by law to close.

 

“Capital Expenditures” shall mean for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of
Borrower and its Subsidiaries that are (or would be) set forth on a combined
statement of cash flows of Borrower for such period prepared in accordance with
GAAP and (b) Capital Lease Obligations incurred by Borrower and its Subsidiaries
during such period.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Cash Taxes” shall mean the sum of Taxes paid by Borrower and its Subsidiaries
during the related Period.

 

“Charges” shall have the meaning set forth in Section 9.12.

 

“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof), (b) occupation of a majority of the
seats (other than vacant seats) on the board of managers of Borrower by Persons
who were neither (i) nominated by the immediately previous board of managers or
(ii) appointed by managers so nominated, or (c) any change in the managing
member of Borrower or the rights, duties or obligations of such managing member
as presently set forth in Borrower’s operating agreement.

 

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by Lender with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, the Term Loan
or Construction Loans.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.01 have been satisfied or waived in accordance with Section 9.02.

 

“Closing Fee” shall have the meaning set forth in Section 2.14(b).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

“Collateral” shall mean all tangible and intangible property, real and personal,
of Borrower that is the subject of a Lien granted pursuant to a Loan Document to
Lender for the benefit of Lender to secure the whole or any part of the
Obligations or any Guarantee thereof, and shall include, without limitation, all
casualty insurance proceeds and condemnation awards with respect to any of the
foregoing.

 

“Collateral Assignments” shall mean each collateral assignment by Borrower (and
such other parties as Lender may require) to Lender, along with consents to such
assignments as shall be deemed appropriate by Lender, of the Material Contracts.

 

“Commitment” shall mean the Revolving Commitment or the Construction Loan
Commitment or any combination thereof (as the context shall permit or require).

 

“Construction Agreement” shall mean the Agreement Between Owner and Design
Builder, dated as of November 20, 2001, between Borrower and Broin and
Associates, Inc., as the same may be amended, restated, supplemented or
otherwise modified from time to time, along with all other material agreements
to which Borrower is a party related to the design and construction of the
Permitted Construction.

 

“Construction Borrowing” shall mean a Borrowing pursuant to Section 2.02.

 

“Construction Commitment Termination Date” shall mean the earliest of (i)
October 1, 2003, (ii) the date on which the Construction Loan Commitments are
fully drawn, and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).

 

“Construction Completion” shall mean the occurrence of all of the following
events with respect to the Permitted Construction: (a) all Improvements are
completed in accordance with the Construction Plans and are paid for in full,
free of all mechanics’, labor, materialmen’s and other similar lien claims; (b)
said completion has been approved by Borrower and any Construction Consultants;
(c) a certificate of substantial completion for the Improvements has been signed
by Borrower and delivered to Lender and no material punch-list items remain to
be completed; (d) Lender has received acceptable evidence that all Governmental
Requirements and all private

 

3

--------------------------------------------------------------------------------


 

restrictions and covenants relating to the Improvements or the Real Estate on
which it is located have been complied with or satisfied and that unconditional
certificates of occupancy (if required) for all of the Improvements have been
issued by all appropriate governmental authorities; (e) Borrower has obtained
and delivered to Lender copies of all licenses and permits needed to operate the
Improvements; (f) Lender shall have received copies of all warranties from
suppliers covering materials, equipment and appliances included within the
Improvements (to the extent such copies of warranties have been specifically
requested by Lender); (g) evidence that all insurance required hereby is in full
force and effect and three copies of an as-built survey of the Improvements
which conforms with Lender’s requirements; and (h) no Event of Default exists.

 

“Construction Completion Date” shall mean October 1, 2003.

 

“Construction Consultants” shall mean any third party experts, including the
Inspecting Architect as may be retained by Lender from time to time for the
purpose of inspecting the Improvements.

 

“Construction Costs” shall mean Borrower’s start-up working capital (in an
amount not to exceed $3,800,000), organization costs, equity drive costs and
administrative expenses prior to and during the Construction Loan Funding
Period, plus the cost of purchasing real property for the plant, designing and
engineering the plant, preparing the site, constructing the building and
purchasing and installing equipment, and Borrower’s interest expense incurred
and capitalized in accordance with GAAP during the Construction Loan Funding
Period.

 

“Construction Draw Request” shall have the meaning set forth in Section 2.03.

 

“Construction Loan” shall mean a loan made by Lender to Borrower under its
Construction Loan Commitment.

 

“Construction Loan Commitment” shall mean the obligation of Lender to make
Construction Loans to Borrower in an aggregate principal amount not exceeding
the lesser of 65% of the Construction Costs or $32,500,000.

 

“Construction Loan Funding Period” shall mean the period from the Closing Date
to the Construction Commitment Termination Date.

 

“Construction Note” shall mean a promissory note of Borrower payable to the
order of Lender in substantially the form of Exhibit A.

 

“Construction Plans” shall mean the final working plans for the Improvements to
be constructed with respect to the Permitted Construction, including drawings,
specifications, details and manuals as delivered to Lender.

 

“Control” shall mean the power, directly or indirectly, either to (i) vote 5% or
more of securities having ordinary voting power for the election of directors
(or persons performing

 

4

--------------------------------------------------------------------------------


 

similar functions) of a Person or (ii) direct or cause the direction of the
management and policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. The terms “Controlling”, “Controlled
by”, and “under common Control with” have meanings correlative thereto.

 

“Control Agreements” shall mean the agreements as may be requested by Lender to
perfect Lender’s security interest in the Deposit Accounts, in form and
substance satisfactory to Lender, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time, or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 2.13(b).

 

“Deposit Accounts” shall mean all demand, time, savings, passbook or similar
depository accounts of Borrower with financial institutions, including but not
limited to the Equity Deposit Account and Borrower’s operating, payroll and
other deposit accounts.

 

“Determination Date” shall mean, (a) with respect to Loans subject to the
Variable Rate or the Term Variable Rate, the date three (3) Business Days prior
to the Closing Date with respect to the Interest Period immediately following
the Closing Date, and the first Business Day of each subsequent month
thereafter, and (b) with respect to all other Loans, the date three (3) Business
Days prior to the first day of the related Interest Period.

 

“Disbursing Agreement” means that certain Disbursing Agreement dated as of the
date hereof among Lender, Borrower and Title Company, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Dollars” or “$” shall mean dollars denominated in the currency of the United
States of America.

 

“Draw Request” shall mean a Revolving Draw Request or a Construction Draw
Request.

 

“EBITDA” shall mean, for Borrower and its Subsidiaries for any period determined
on a consolidated basis in accordance with GAAP, an amount equal to (a) Net
Income for such period plus (b) to the extent deducted in determining Net Income
for such period, the sum of (i) Interest Expense, (ii) income tax expense, (iii)
depreciation and amortization and (iv) all other non-cash charges, in each case
for such period.

 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

5

--------------------------------------------------------------------------------


 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, related attorneys’ fees,
natural resource damages, penalties or indemnities), of Borrower or any
Subsidiary directly or indirectly resulting from or based upon (a) any actual or
alleged violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
any actual or alleged exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials, or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equipment” shall mean all equipment, machinery, apparatus, fittings, fixtures
and other tangible personal property of every kind and description used in the
business operations of Borrower or owned by Borrower or in which Borrower has an
interest, and all parts, accessories, and special tools and all increases and
accessions thereto and substitutions and replacements therefor.

 

“Equity Deposit Account” shall mean Borrower’s Deposit Account with Farmers
State Bank, Marion, South Dakota in an initial principal amount of not less than
$18,638,600 (which amount does not include the proceeds of any grant from the
United States Department of Agriculture, community development grant or tax
increment financing), the proceeds of which, along with the proceeds of the Side
Note, shall pay for not less than 35% of the aggregate amount of Construction
Costs.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

 

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for the purposes of Section
302 of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by Borrower or the ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (g) the receipt by Borrower or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from Borrower or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal

 

6

--------------------------------------------------------------------------------


 

Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

 

“Event of Default” shall have the meaning provided in Article VIII.

 

“Excluded Taxes” shall mean with respect to Lender or any other recipient of any
payment to be made by or on account of any obligation of Borrower hereunder, (a)
income or franchise taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in which
its applicable lending office is located, and (b) any branch profits taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction in which Lender or other recipient is located.

 

“Farm Products” has the meaning given to it in the Food Security Act.

 

“Five-Year Adjustable Rate” shall have the meaning set forth in Section
2.07(b)(iii).

 

“Fixed Base Rate” shall mean the per annum fixed rate of interest, as of the
applicable Determination Date, charged by AgriBank FCB to Lender for obligations
with a maturity of ten (10) years and subject to a prepayment penalty.

 

“Fixed Charge Coverage Ratio” shall mean, for any period of four consecutive
fiscal quarters of Borrower, the ratio of (a) EBITDA for such period to
(b) Fixed Charges for such period.

 

“Fixed Charges” shall mean, for Borrower and its Subsidiaries for any period
determined on a consolidated basis in accordance with GAAP, the sum of (a)
Interest Expense for such period, plus (b) scheduled principal payments made on
Total Debt (not including payments related to seasonal indebtedness for which
Lender has consented in writing to exclusion therefrom) for such period, plus
(c) income tax expense for such period, plus (d) Restricted Payments paid during
such period, plus (e) Non-Financed Maintenance Capital Expenditures.

 

“Fixed Rate” shall have the meaning set forth in Section 2.07(b)(v).

 

“Food Security Act” shall mean the federal Food Security Act of 1985, as amended
from time to time (7 U.S.C. 1631, et seq.).

 

“Free Cash Flow” shall mean for any period, the EBITDA (not including Bioenergy
Program Payments received) less the sum of Interest Expense, Mandatory Debt
Retirement, Cash Taxes, Non-Financed Maintenance Capital Expenditures.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.02.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency,

 

7

--------------------------------------------------------------------------------


 

authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Government Yield” shall mean, as of the date of any prepayment, the annualized
yield on the “Treasury Constant Maturity” with a maturity equal to the number of
months remaining prior to the Maturity Date for the most recent week available
prior to the date of such prepayment, as reported in the Federal Reserve
Statistical Release H.15 (hereinafter “Release H.15”) conclusively determined by
Lender on the date of each such prepayment. The yield will be determined by
linear interpolation if necessary.  If the number of months remaining prior to
the Maturity Date is less than twelve months, the “Government Yield” will be the
annualized yield on the “Treasury Constant Maturity” with a maturity equal to
one year.  If Release H.15 is no longer published, Lender shall determine
Government Yield.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (d) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity agreements and other similar agreements or
arrangements designed to protect against fluctuations in interest rates,
currency values or commodity values, in each case to which Borrower or any
Subsidiary is a party.

 

8

--------------------------------------------------------------------------------


 

“Inspecting Architect” shall mean the architectural, engineering or other
consultant firm retained by Lender, at Borrower’s cost, to conduct on-site
inspections of the work-in-progress related to the Improvements, and to issue
periodic reports to Lender as to progress of construction and adherence to the
Construction Plans.

 

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.01(g), trade payables overdue by more
than 120 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above, (viii)
all Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person,
(ix) all obligations of such Person, contingent or otherwise, to purchase,
redeem, retire or otherwise acquire for value any common stock of such Person,
and (x) Off-Balance Sheet Liabilities. The Indebtedness of any Person shall
include the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer, except to the extent that the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Improvements” shall mean the buildings and improvements to be placed or
constructed on the Real Estate with respect to the Permitted Construction.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Interest Differential” shall mean, on the date of any full or partial
prepayment, the Fixed Rate minus the Government Yield.

 

“Interest Election” shall have the meaning set forth in Section 2.07(b).

 

“Interest Expense” shall mean, for Borrower and its Subsidiaries for any period
determined on a consolidated basis in accordance with GAAP, the sum of (i) total
cash interest expense, including without limitation the interest component of
any payments in respect of Capital Lease Obligations capitalized or expensed
during such period (whether or not actually paid during such period), plus (ii)
the net amount payable (or minus the net amount receivable) under Hedging
Agreements during such period (whether or not actually paid or received during
such period).

 

9

--------------------------------------------------------------------------------


 

“Interest Period” shall mean:

 

(a)           with respect to Loans subject to the Variable Rate or the Term
Variable Rate, the initial Interest Period shall be the period beginning on the
date of the related Borrowing and continuing through the last day of the month
of such Borrowing, and all other Interest Periods shall be the calendar month;

 

(b)           with respect to Loans subject to the Three-Year Adjustable Rate,
the Five-Year Adjustable Rate, or the Ten-Year Adjustable Rate, the initial
Interest Period shall be the period beginning on the date of the related
Borrowing and continuing until the date three (3), five (5) or ten (10) years,
as applicable, after the date of such Borrowing, and all other Interest Periods
shall be the period beginning on the effective date of such interest rate
pursuant to Section 2.07(c) and continuing until the date three (3), five (5) or
ten (10) years, as applicable, following such effective date; and

 

(c)           with respect to Loans subject to the Fixed Rate, the Interest
Period shall be the period beginning on the Closing Date and continuing until
the date ten (10) years following the Closing Date;

 

provided, that no Interest Period may extend beyond the Maturity Date.

 

“Investments” shall have the meaning set forth in Section 7.04.

 

“Lender” shall mean AgCountry Farm Credit Services, FLCA and its successors and
assigns.

 

“LIBOR” shall mean the London interbank offered rate per annum for one-month
deposits in Dollars, as determined by the British Banker’s Association average
of interbank offered rates for Dollar deposits in the London market based on
quotations at 16 major banks, as published in the “Money Rates” Section of the
Wall Street Journal as of the applicable Determination Date; provided, if Lender
determines that the foregoing source is unavailable for the applicable Interest
Period, Lender shall determine LIBOR based on a new index which is based on
comparable information.

 

“License Agreement” shall mean the Licensing Agreement for Ethanol Production
Process, dated as of September 28, 2001, between Borrower and Broin and
Associates, Inc., as the same may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

 

10

--------------------------------------------------------------------------------


 

“Loan Documents” shall mean collectively this Agreement, the Notes, all Notices
of Borrowing, the Mortgage, the Security Agreement, the Collateral Assignments,
and any and all other instruments, agreements, documents and writings executed
in connection with any of the foregoing.

 

“Loans” shall mean the Revolving Loans, the Term Loan, and the Construction
Loans in the aggregate, or any of them, as the context shall require.

 

“Management Contracts” shall mean those certain agreements and contracts which
are material to the management of Borrower’s business listed on Schedule
4.17(a), as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Mandatory Debt Retirement” shall mean principal and interest payments required
during the related period in connection with any Indebtedness of Borrower.

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, liabilities, Projections or
prospects of Borrower, (ii) the ability of Borrower to perform any of its
obligations under the Loan Documents, (iii) the rights and remedies of Lender
under any of the Loan Documents or (iv) the legality, validity or enforceability
of any of the Loan Documents.

 

“Material Contracts” shall mean the Management Contracts, Supply Contracts,
Off-Take Contracts, Transportation Contracts, Power Contracts, the Construction
Agreement, the License Agreement, the Process Guarantee, and such other
agreements and contracts as may be material to operation of Borrower’s business.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans) or
obligations in respect of one or more Hedging Agreements of Borrower and its
Subsidiaries in an aggregate principal amount exceeding $100,000.  For purposes
of determining Material Indebtedness, the “principal amount” of the obligations
of Borrower or any Subsidiary in respect to any Hedging Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that Borrower or such Subsidiary would be required to pay if such Hedging
Agreement were terminated at such time.

 

“Maturity Date” shall mean the earlier of (i) October 1, 2013, or (ii) the date
on which the principal amount of all outstanding Loans have been declared or
automatically have become due and payable (whether by acceleration or
otherwise).

 

“Maximum Rate” shall have the meaning set forth in Section 9.12.

 

11

--------------------------------------------------------------------------------


 

“Mortgage” shall mean each of the Mortgage or other real estate security
documents delivered by Borrower to Lender, all in form and substance
satisfactory to Lender, as each may be amended, restated, modified or otherwise
supplemented from time to time, whereby Borrower pledges all of its right, title
and interest in the Real Estate to Lender as collateral for the Obligations.

 

“Mortgage Properties” shall mean, collectively, the Real Estate subject to the
Mortgage.

 

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

 

“Net Income” shall mean, for any period, the net income (or loss) of Borrower
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, but excluding therefrom (to the extent otherwise included
therein) (i) any extraordinary gains or losses, (ii) any gains attributable to
write-ups of assets, (iii) any equity interest of Borrower or any Subsidiary in
the unremitted earnings of any Person that is not a Subsidiary, and (iv) any
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
or is merged into or consolidated with Borrower or any Subsidiary on the date
that such Person’s assets are acquired by Borrower or any Subsidiary.

 

“Net Worth” shall mean, as of any date, (i) the total assets of Borrower and its
Subsidiaries that would be reflected on Borrower’s consolidated balance sheet as
of such date prepared in accordance with GAAP, after eliminating all amounts
properly attributable to minority interests, if any, in the stock and surplus of
Subsidiaries, less (ii) the sum of (a) the total liabilities of Borrower and its
Subsidiaries that would be reflected on a consolidated balance sheet of Borrower
and its Subsidiaries as of such date prepared in accordance with GAAP, (b) the
amount of any write-up in the book value of any assets resulting from a
revaluation thereof or any write-up in excess of the cost of such assets
acquired reflected on the consolidated balance sheet of Borrower and its
Subsidiaries as of such date prepared in accordance with GAAP, and (c) the net
book amount of all assets of Borrower and its Subsidiaries that would be
classified as intangible assets on a consolidated balance sheet of Borrower and
its Subsidiaries as of such date prepared in accordance with GAAP.

 

“Non-Financed Maintenance Capital Expenditures” shall mean the sum of Capital
Expenditures made by Borrower in the ordinary course of business related to
maintenance of Borrower’s property, plant and equipment and paid during the
related period, except the term shall not include Capital Expenditures for which
Borrower or any Subsidiary incurred Indebtedness in connection therewith.

 

“Notes” shall mean, collectively, the Revolving Credit Note, the Term Note and
the Construction Note.

 

“Obligations” shall mean all amounts owing by Borrower to Lender pursuant to or
in connection with this Agreement or any other Loan Document, including without
limitation, all principal, interest (including any interest accruing after the
filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or like proceeding relating to Borrower,

 

12

--------------------------------------------------------------------------------


 

whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), all reimbursement obligations, fees, expenses, indemnification
and reimbursement payments, costs and expenses (including all fees and expenses
of counsel to Lender incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder,
together with all renewals, extensions, modifications or refinancings thereof.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions which do not create a liability on the balance sheet
of such Person, (iii) any liability of such Person under any so-called
“synthetic” lease transaction, or (iv) any obligation arising with respect to
any other transaction which is the functional equivalent of or takes the place
of borrowing but which does not constitute a liability on the balance sheet of
such Person.

 

“Off-Take Contracts” shall mean those certain agreements and contracts which are
material to the sale or disposal of products and by-products produced by
Borrower listed on Schedule 4.17(c), as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant” shall have the meaning set forth in Section 9.04(c).

 

“Payment Office” shall mean the office of Lender located at 1749 38th Street
Southwest, Post Office Box 6020, Fargo, North Dakota 58108-6020 or such other
location as to which Lender shall have given written notice to Borrower.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Permits” shall mean all licenses, consents, approvals authorizations and
permits of Governmental Authorities which are required of Borrower or useful for
Borrower to obtain in connection with construction of the Improvements and
operation of Borrower’s business, including but not limited to any of the
foregoing related to Environmental Laws, zoning and land-use laws (including any
requirement to obtain a special exception, if applicable), water use laws, waste
disposal laws, laws requiring construction permits and occupancy certificates.

 

“Permitted Construction” shall mean the completion by Borrower of the
construction of its ethanol plant near Chancellor, South Dakota with a
production capacity of not less than 40 million gallons of ethanol per year.

 

13

--------------------------------------------------------------------------------


 

“Permitted Encumbrances” shall mean:

 

(i)            Liens imposed by law for taxes not yet due (or with respect to
real estate taxes, not yet delinquent) or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves are
being maintained in accordance with GAAP;

 

(ii)           statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law created in the ordinary
course of business for amounts not yet due or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves are
being maintained in accordance with GAAP;

 

(iii)          pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(iv)          deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(v)           judgment and attachment liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP; and

 

(vi)          easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of Borrower and its Subsidiaries taken as a whole;

 

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” shall mean:

 

(i)            direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States), in each case maturing within
one year from the date of acquisition thereof;

 

(ii)           commercial paper having the highest rating, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within six
months from the date of acquisition thereof;

 

(iii)          certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank

 

14

--------------------------------------------------------------------------------


 

organized under the laws of the United States of America or any state thereof
which has a combined capital and surplus and undivided profits of not less than
$500,000,000;

 

(iv)          fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above and entered into with
a financial institution satisfying the criteria described in clause (iii) above;
and

 

(v)           mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Borrower or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Power Contracts” shall mean those certain contracts and agreements which are
material to the provision to Borrower of electricity, natural gas, water, fuel
oil, coal and other energy resources in connection with the operation of
Borrower’s plant, equipment and offices listed on Schedule 4.17(e) as the same
may be amended, restated, supplement and or otherwise modified from time to
time.

 

“Process Guarantee” shall mean the Process Guarantee provided by Broin and
Associates, Inc. in favor of Borrower dated November 20, 2001.

 

“Projections” shall mean Borrower’s forecasted (a) balance sheets; (b) profit
and loss statements; and (c) cash flow statements; all prepared on a combined
basis and otherwise consistent with the historical financial statements of
Borrower, together with appropriate supporting details and a statement of
underlying assumptions which are believed by Borrower to be reasonable and fair
in light of the current condition and past performance of Borrower and to
reflect a reasonable estimate of the projected balance sheets, results of
operations, cash flows and other information presented therein for five (5)
years following the Closing Date.

 

“Pro Forma Balance Sheet” shall mean the unaudited pro forma balance sheet of
Borrower on a consolidated basis setting forth as of the Closing Date the pro
forma financial position of Borrower and its Subsidiaries on a consolidated
basis, copies of which fairly present, on a pro forma basis, in conformity with
GAAP applied on a basis consistent with the financial statements referred to in
Section 4.04, the financial position of Borrower on a consolidated basis, as of
such date and time.

 

“Real Estate” shall mean all real property owned or leased by Borrower or its
Subsidiaries.

 

15

--------------------------------------------------------------------------------


 

“Real Estate Documents” shall mean collectively, the Mortgage, the Disbursing
Agreement and all other documents, instruments, agreements and certificates
executed and delivered by Borrower to Lender in connection with any of the
foregoing.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Release H.15” shall have the meaning set forth in the definition of “Government
Yield.”

 

“Required Stock” shall mean the member stock or participation certificates in
Lender, in amounts as Lender may require Borrower to purchase (without using
proceeds of a Loan) from time to time under the capital plan adopted by the
board of directors of Lender (currently 2% of the amount borrowed up to $1,000)
pursuant to bylaws applicable to Lender.

 

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of Borrower or such other representative of Borrower as may
be designated in writing by any one of the foregoing with the consent of Lender;
and, with respect to the financial covenants only, the chief financial officer
or the treasurer of Borrower.

 

“Restricted Payment” shall have the meaning set forth in Section 7.05.

 

“Revolving Borrowing” shall mean a Borrowing pursuant to Section 2.05.

 

“Revolving Commitment” shall mean the obligation of Lender to make Revolving
Loans to Borrower in accordance with the terms of Section 2.05 in an amount not
to exceed the Revolving Conversion Amount, as reduced from time to time pursuant
to Section 2.09(c).

 

“Revolving Commitment Termination Date” shall mean the Maturity Date.

 

“Revolving Conversion Amount” shall have the meaning specified in Section 2.05.

 

“Revolving Conversion Date” shall mean the date a portion of the Construction
Loans are converted to Revolving Loans pursuant to Section 2.05.

 

“Revolving Credit Availability Period” shall mean the period from the Revolving
Conversion Date to the Revolving Commitment Termination Date.

 

“Revolving Credit Note” shall mean a promissory note of Borrower payable to the
order of Lender in substantially the form of Exhibit B.

 

“Revolving Draw Request” shall have the meaning set forth in Section 2.06.

 

16

--------------------------------------------------------------------------------


 

“Revolving Loan” shall mean a loan made by Lender to Borrower under the
Revolving Commitment.

 

“Security Agreement” shall mean that certain Security Agreement, dated as of the
date hereof, executed by Borrower in favor of Lender as amended, restated,
supplemented or otherwise modified from time to time.

 

“Security Documents” shall mean, collectively, the Security Agreement, the
Collateral Assignments, the Mortgage, the other Real Estate Documents, and all
other instruments and agreements now or hereafter securing the whole or any part
of the Obligations, all UCC-1 financing statements, fixture financing
statements, stock powers, and all other documents, instruments, agreements and
certificates executed and delivered by Borrower or any other person to Lender in
connection with the foregoing.

 

“Side Note” shall have the meaning set forth in Section 2.02.

 

“Simple Interest” shall mean interest that is computed only on the outstanding
principal balance.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, Controlled or held, or (ii) that is, as
of such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.  Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of Borrower (including subsidiaries formed after the Closing Date).

 

“Supply Contracts” shall mean those certain agreements and contracts related to
the supply of inputs material to operation of Borrower’s business listed on
Schedule 4.17(b), as the same may be amended, restated, supplemental or
otherwise modified from time to time.

 

“Sworn Construction Cost Statement” shall mean an itemized and certified
statement of actual and estimated costs of the Permitted Construction broken out
into individual subcontracts, signed and sworn to by Borrower and delivered to
Lender, as the same may be amended or supplemented from time to time.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Ten-Year Adjustable Rate” shall have the meaning set forth in Section
2.07(b)(iv).

 

17

--------------------------------------------------------------------------------


 

“Term Loan” shall have the meaning set forth in Section 2.02.

 

“Term Variable Rate” shall have the meaning set forth in Section 2.07(b)(i).

 

“Three-Year Adjustable Rate” shall have the meaning set forth in Section
2.07(b)(ii).

 

“Title Company” shall mean Homestead Escrow and Exchange Company, a South Dakota
corporation, and its successors and assigns, and/or any other title or escrow
company selected by Lender from time to time.

 

“Total Debt” shall mean, as of any date of determination, all Indebtedness of
Borrower and its Subsidiaries that would be reflected on a consolidated balance
sheet of Borrower prepared in accordance with GAAP as of such date.

 

“Transportation Contracts” shall mean those certain agreements and contracts
related to the provision of transportation or shipping services which are
material to the operation of Borrower’s business listed on Schedule 4.17(d), as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of North Dakota.

 

“Variable Rate” shall mean the per annum floating rate of interest equal to
LIBOR, as determined on the applicable Determination Date, plus 314 basis points
(3.14%) during the related Interest Period.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02         Accounting Terms and Determination.  Unless otherwise
defined or specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP as in effect from time to time, applied on a basis
consistent (except for such changes approved by Borrower’s independent public
accountants) with the most recent audited combined financial statement of
Borrower delivered pursuant to Section 5.01(a); provided, that if Borrower
notifies Lender that Borrower wishes to amend any covenant in Article VI to
eliminate the effect of any change in GAAP on the operation of such covenant,
then Borrower’s compliance with such covenant shall be determined on the basis
of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to Borrower and Lender.

 

Section 1.03         Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any

 

18

--------------------------------------------------------------------------------


 

pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.  The word “will” shall be construed to have
the same meaning and effect as the word “shall”.  In the computation of periods
of time from a specified date to a later specified date, the word “from” means
“from and including” and the word “to” means “to but excluding”.  Unless the
context requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “hereof”,
“herein” and “hereunder” and words of similar import shall be construed to refer
to this Agreement as a whole and not to any particular provision hereof, (iv)
all references to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles, Sections, Exhibits and Schedules to this Agreement, and
(v) all references to a specific time shall be construed to refer to the time in
the city and state of Lender’s principal office, unless otherwise indicated.

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE COMMITMENTS

 

Section 2.01         General Description of the Loans.  Subject to and upon the
terms and conditions herein set forth, (i) Lender hereby establishes in favor of
Borrower a construction loan facility pursuant to which Lender agrees to make
Construction Loans to Borrower in accordance with Section 2.02; and (ii) Lender
agrees to establish in favor of Borrower a revolving credit facility in
accordance with Section 2.05.

 

Section 2.02         Construction Loan Commitment.  Subject to the terms and
conditions set forth herein, Lender agrees to make Construction Loans to
Borrower, from time to time during the Construction Loan Funding Period, in an
aggregate principal amount outstanding at any time that will not result in the
aggregate amount of all Construction Loans exceeding the Construction Loan
Commitment.  During the Construction Loan Funding Period, Borrower shall be
entitled to borrow and prepay, but may not reborrow, Construction Loans in
accordance with the terms and conditions of this Agreement; provided, that
Borrower may not borrow should there exist a Default or Event of Default.  At
the Construction Completion Date, Lender agrees to convert all amounts
outstanding under the Construction Loan to a term loan if no Default or Event of
Default exists at such time, Borrower has applied the proceeds of not less than
$1,100,000 in tax increment financing funds, not less than $401,700 in grant
funds from the United States Department of Agriculture and not less than $50,000
in community development grant funds from the Southeast Enterprise Facilitation
Project (each of such amounts shall be considered equity of Borrower for
purposes of this Section 2.02), and Borrower’s total equity investment in
Construction Costs is not less than $20,190,300.  The proceeds of the loan of
$2,000,000 from AgCountry Farm Credit Services, PCA to Borrower pursuant to a
promissory note dated as of the date hereof (the “Side Note”) shall not be
included for purposes of computing “Borrower’s total equity investment” in the
preceding sentence or for any other

 

19

--------------------------------------------------------------------------------


 

purpose.  The loans evidenced by the Construction Note after conversion are
referred to as the “Term Loan.”

 

Section 2.03         Procedure for Construction Borrowings.  The Borrower shall
give Lender written notice (or telephonic notice promptly confirmed in writing)
of each Construction Borrowing substantially in the form of Exhibit 2.03
attached hereto (a “Construction Draw Request”) prior to 11:00 a.m. (Central
Time) five (5) Business Days prior to the requested date of each Construction
Borrowing.  The Borrower shall request no more than one Construction Borrowing
per calendar month.  Each Construction Draw Request shall be irrevocable and
shall specify: (a) the aggregate principal amount of the related Borrowing, and
(b) the date of the related Borrowing (which shall be a Business Day).  The
aggregate principal amount of each Construction Borrowing shall be not less than
$100,000.  If Lender approves the Construction Draw request, it shall disburse
funds pursuant to the Disbursing Agreement.  At no time shall the aggregate
balance of Construction Borrowings outstanding exceed the amount of the
Construction Loan Commitment.  Notwithstanding anything to the contrary, Lender
shall have the irrevocable right at anytime and from time to time to advance a
Construction Borrowing without first receiving a Construction Draw Request from
Borrower.

 

Section 2.04         Reserved.

 

Section 2.05         Revolving Loan Commitment.  Subject to the terms and
conditions set forth herein, Borrower may elect to convert not less than
$1,000,000 or more than $6,000,000 in principal amount of the Term Loan to
Revolving Loans (the “Revolving Conversion Election”).  Borrower shall give
Lender written notice of the amount of such Revolving Conversion Election (the
“Revolving Conversion Amount”) substantially in the form of Exhibit 2.05
attached hereto not less than ten (10) Business Days prior to the requested date
of the Revolving Conversion Election.  During the Revolving Credit Availability
Period, Borrower shall be entitled to borrow, prepay and reborrow Revolving
Loans from time to time in accordance with the terms and conditions of this
Agreement; provided, that Borrower may not borrow or reborrow should there exist
a Default or Event of Default; and provided further, that at no time shall the
aggregate principal amount of Revolving Loans outstanding exceed the amount of
the Revolving Commitment.

 

Section 2.06         Procedure for Revolving Borrowings.  The Borrower shall
give Lender written notice (or telephonic notice promptly confirmed in writing)
of each Revolving Borrowing substantially in the form of Exhibit 2.06 attached
hereto (a “Revolving Draw Request”) prior to 11:00 a.m. one (1) Business Day
prior to the requested date of each Revolving Loan.  Each Revolving Draw Request
shall be irrevocable and shall specify: (i) the aggregate principal amount of
the related Borrowing and (ii) the date of the related Borrowing (which shall be
a Business Day).  The aggregate principal amount of each Revolving Borrowing
shall be not less than $100,000 or a larger multiple of $100,000.

 

20

--------------------------------------------------------------------------------


 

Section 2.07         Interest Rates

 

 (a)          Construction Loans and Revolving Loans.  Interest on the
Construction Loans and the Revolving Loans shall accrue at the Variable Rate, as
determined on the applicable Determination Date, during the related Interest
Period.

 

(b)           Term Loan.  With respect to the Term Loan, Borrower may elect (an
“Interest Election”), from time to time, any one or more (as limited by Section
2.07(c)) of the variable, adjustable or fixed interest rates to be applied to
amounts of not less than $1,000,000 owing on the Term Loan, as set forth in (i)
through (v) below, and interest on such amounts shall accrue at such rate
selected by Borrower during the related Interest Period.  Interest on the Term
Loan shall accrue at the Term Variable Rate for such portion of the Term Loan
for which no Interest Election shall be in effect.

 

(i)                                     the per annum floating rate of interest
equal to LIBOR, as determined on the applicable Determination Date, plus 264
basis points (2.64%) during the related Interest Period (the “Term Variable
Rate”);

 

(ii)                                  the per annum rate of interest equal to
the Base Rate as determined on the applicable Determination Date plus 264 basis
points (2.64%) during the period commencing on the effective date of the
applicable Interest Election and continuing thereafter until the date three (3)
years following such date (the “Three-Year Adjustable Rate”), and thereafter at
the Term Variable Rate;

 

(iii)                               the per annum rate of interest equal to the
Base Rate as determined on the applicable Determination Date plus 264 basis
points (2.64%) during the period commencing on the effective date of the
applicable Interest Election and continuing thereafter until the date five (5)
years following such date (the “Five-Year Adjustable Rate”), and thereafter at
the Term Variable Rate;

 

(iv)                              the per annum rate of interest equal to the
Base Rate as determined on the applicable Determination Date plus 264 basis
points (2.64%) during the period commencing on the effective date of the
applicable Interest Election and continuing thereafter until the date ten (10)
years following such date (the “Ten-Year Adjustable Rate”), and thereafter at
the Term Variable Rate;

 

(v)                                 the per annum rate of interest equal to the
Fixed Base Rate as determined on the applicable Determination Date plus 264
basis points (2.64%) during the period commencing on the Closing Date and
continuing thereafter until the date ten (10) years following the Closing Date
(the “Fixed Rate”), and thereafter at the Term Variable Rate.

 

21

--------------------------------------------------------------------------------


 

(c)           Procedure for Election of Interest Rate.  To make an election
pursuant to subsection (b) above, Borrower shall give Lender prior written
notice (or telephonic notice promptly confirmed in writing) of its Interest
Election, in the form of Exhibit 2.07 attached hereto, no later than five (5)
Business Days prior to the desired effective date (which shall be a Business
Day) of such election.  Borrower may make such Interest Elections at any time
and from time to time, without penalty, except as provided in Section 2.14(c);
provided, that Borrower may not elect an interest rate in which the related
Interest Period for such interest rate would extend beyond the Maturity Date. 
Borrower acknowledges that the terms of this Agreement may require Borrower to
pay a prepayment fee, and that payments received pursuant to Section 2.10 may be
subject to such prepayment fee.  Lender shall determine the rate of interest
pursuant to this Section 2.07 and shall notify Borrower of the same, in writing,
upon any request by Borrower.  Lender’s determination of the rate of interest
hereunder shall be deemed conclusive, absent manifest error.

 

Section 2.08         Reserved.

 

Section 2.09         Repayment of Loans.

 

(a)           Construction Facility.  During the Construction Loan Funding
Period, Borrower shall pay in arrears, not later than the first day of each
month, interest at the rate in effect from time to time pursuant to Section
2.07(a) based on the average daily balance of the Construction Loans outstanding
during the related monthly period.

 

(b)           Term Loan.  Upon conversion of the Construction Loans to a Term
Loan pursuant to Section 2.02, Borrower shall pay, on the first day of each
calendar quarter, 40 level amortized quarterly payments of principal and
interest based on the applicable interest rate in effect from time to time
pursuant to Section 2.07(b).  The amount of such amortized payments shall be
adjusted from time to time as the interest rate is changed or adjusted pursuant
to Section 2.07(b) or Section 2.13(b).  All remaining principal and accrued
interest outstanding on the Term Loan shall be due and payable on the Maturity
Date.

 

(c)           Revolving Facility.  During the Revolving Credit Availability
Period, Borrower shall pay in arrears, not later than the first day of each
month, interest at the rate in effect from time to time pursuant to Section
2.07(a) based on the average daily balance of the Revolving Loans outstanding
during the related monthly period.  Borrower shall pay, not later than October 1
of each year during the Revolving Credit Availability Period, annual principal
payments of an amount not less than ten percent (10%) of the amount of the
Revolving Conversion Amount, and the amount of the Revolving Commitment shall be
permanently reduced by the amount of such annual principal payments.  All
remaining principal and accrued and unpaid interest on the Revolving Loans shall
be due and payable on the Maturity Date.

 

Section 2.10         Additional Payments.  In addition to all other payments
required on the Loans, Borrower shall pay in arrears on a quarterly basis within
forty five (45) days after the end of each of its fiscal quarters, an amount
equal to 25% of Borrower’s Free Cash Flow for such quarter (provided, the
aggregate of such additional payments based on Borrower’s Free Cash

 

22

--------------------------------------------------------------------------------


 

Flow shall not exceed $1,500,000 during any fiscal year of Borrower).  Principal
payments due under such Loans shall be applied in the inverse order of the
maturities of such principle payments.

 

Section 2.11         Evidence of Indebtedness.  Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
indebtedness of Borrower to Lender resulting from each Loan made by Lender from
time to time, including the amounts of principal and interest payable thereon
and paid to Lender from time to time under this Agreement.  Lender shall also
maintain appropriate records in which shall be recorded (i) the Revolving
Commitment, the Term Loan Commitment and Construction Loan Commitment (ii) the
amount of each Loan made hereunder by Lender, the Class thereof and, in the case
of the Term Loan, the interest rate election (pursuant to Section 2.07(b))
applicable thereto, (iii) the date of each conversion Interest Election of all
or a portion thereof to another pursuant to Section 2.07, (iv) the date and
amount of any principal or interest due and payable or to become due and payable
from Borrower to Lender hereunder in respect of such Loans and (v) both the date
and amount of any sum received by Lender from Borrower in respect of the Loans. 
The entries made in such records shall be prima facie evidence of the existence
and amounts of the obligations of Borrower therein recorded; provided, that the
failure or delay of Lender in maintaining or making entries into any such record
or any error therein shall not in any manner affect the obligation of Borrower
to repay the Loans (both principal and unpaid accrued interest) of Lender in
accordance with the terms of this Agreement.

 

Section 2.12         Prepayments.

 

(a)           Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, without premium or penalty (except as
provided in Section 2.14(c)), by giving irrevocable written notice (or
telephonic notice promptly confirmed in writing) to Lender no later than
11:00 a.m. (Central Time) not less than three (3) Business Days prior to any
such prepayment; provided, that the amount of any such prepayment shall not be
less than $100,000.  Each such notice shall be irrevocable and shall specify the
proposed date of such prepayment and the principal amount of each Loan or
portion thereof to be prepaid.  If such notice is given, the aggregate amount
specified in such notice shall be due and payable on the date designated in such
notice, together with accrued interest to such date on the amount so prepaid in
accordance with Section 2.13(a) and any prepayment fee pursuant to Section
2.14(c).  If no such notice is given, each prepayment shall be applied ratably
to the Loans, and in the case of a prepayment of a Term Loan, pro rata against
the remaining installments of principal due in respect thereof.

 

(b)           If Borrower issues any membership interests, any other equity
interests, or any debt securities, then no later than the Business Day following
the date of receipt of the proceeds thereof, Borrower shall prepay the Loans in
an amount equal to all such proceeds, net of underwriting discounts and
commissions and other reasonable costs paid to non-Affiliates in connection
therewith provided, that no such prepayment shall be required in the event
Borrower issues membership interests or other equity interests and the proceeds
of such issuance are invested in assets that constitute either plant or
equipment of Borrower and such assets become

 

23

--------------------------------------------------------------------------------


 

Collateral subject to Lender’s security interest hereunder.  Any such prepayment
shall be applied in accordance with paragraph (c) below.

 

(c)           Any prepayments made by Borrower shall be applied as follows:
first, to fees and reimbursable expenses of Lender then due and payable pursuant
to any of the Loan Documents; second, to interest then due and payable on Loans
made to Borrower; third, to the principal balance of the Term Loan, in inverse
order of maturity, until the same shall have been paid in full; fourth, to the
principal balance of the Construction Loans, in inverse order of maturity, until
the same shall have been paid in full.  The applicable Commitments shall be
permanently reduced by the amount of any prepayments made pursuant to clause
third and fourth above.

 

Section 2.13         Interest on Loans.

 

(a)           Interest on the principal amount of all Loans shall accrue on a
Simple Interest basis from and including the date such Loans are made to but
excluding the date of any repayment thereof.  Interest on all outstanding Loans
shall be payable monthly in arrears on the first day of each calendar month, on
the Revolving Commitment Termination Date with respect to all Revolving Loans
and on the Maturity Date.  All Default Interest shall be payable on demand.

 

(b)           While an Event of Default exists or after acceleration, Borrower
shall pay interest (“Default Interest”) with respect to all Loans at the rate
otherwise applicable plus an additional 2% per annum.  All Default Interest
shall be payable on demand.

 

Section 2.14         Fees.

 

(a)           Commitment Fee.  Borrower agrees to pay to Lender a commitment
fee, which shall accrue at a rate of one-quarter of one percent (0.25%) per
annum on the daily amount of the unused amount of the Construction Loan
Commitment during the period beginning on the date of the first Construction
Borrowing and continuing through the Construction Loan Funding Period and
one-half of one percent (0.50%) of the unused amount of the Revolving Commitment
during the Revolving Credit Availability Period.  Accrued commitment fees shall
be payable in arrears on the last day of each of March, June, September and
December of each year and on the Construction Completion Date and the Revolving
Commitment Termination Date, commencing on the first such date after the Closing
Date; provided, that any commitment fees accruing after the Construction
Commitment Termination Date and the Revolving Commitment Termination Date shall
be payable on demand.

 

(b)           Closing Fee.  Borrower shall pay to Lender a closing fee equal to
$243,750 (the “Closing Fee”) on or before the Closing Date, it being
acknowledged that Borrower has paid $24,375 of this amount prior to the date
hereof.

 

(c)           Prepayment Fee.  In the event any Loan subject to the Three-Year
Adjustable Rate, Five-Year Adjustable Rate, Ten-Year Adjustable Rate or Fixed
Rate is paid, in whole or in part, whether voluntarily or involuntarily
(including any prepayment effected by Lender’s

 

24

--------------------------------------------------------------------------------


 

exercise of any right to accelerate or resulting from application of Section
2.10), or if Borrower changes its Interest Election with respect to such Loan
prior to the last day of the related Interest Period, Borrower shall pay to
Lender a prepayment fee equal to the greater of $100 and that amount calculated
as follows:  seventy five percent (.75) of the product of (i) the Interest
Differential divided by twelve, times (ii) the principal amount of such payment,
times (iii) a factor equal to the present value of a series of one dollar
($1.00) payments, such factor based on the following components: (x) the
interest rate equal to the Government Yield divided by twelve and (y) the number
of months remaining prior to the Maturity Date.

 

(d)           Out-of-Pocket Costs.  Borrower shall pay, on demand, all of
Lender’s out-of-pocket costs in connection with the Loans, including but not
limited to (i) fees, charges and disbursements of Lender’s counsel related to
the negotiation, documentation, closing and collection of the Loans, (ii) fees,
charges and disbursements of the Inspecting Architect, and (iii) fees, charges
and disbursements of the Title Company.

 

Section 2.15         Computation of Interest and Fees.  All computations of
interest and fees hereunder shall be made on a Simple Interest basis and on the
basis of a year of 360 days for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
or fees are payable (to the extent computed on the basis of days elapsed).  Each
determination by Lender of an interest amount or fee hereunder shall be made in
good faith and, except for manifest error, shall be final, conclusive and
binding for all purposes.

 

Section 2.16         Reserved.

 

Section 2.17         Reserved.

 

Section 2.18         Increased Costs.

 

(a)           If Lender shall have determined that on or after the date of this
Agreement any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on Lender’s capital as a consequence of
its obligations hereunder to a level below that which Lender could have achieved
but for such Change in Law (taking into consideration Lender’s policies with
respect to capital adequacy) then, from time to time, within five (5) Business
Days after receipt by Borrower of written demand by Lender, Borrower shall pay
to Lender such additional amounts as will compensate Lender for any such
reduction suffered.

 

(b)           A certificate of Lender setting forth the amount or amounts
necessary to compensate Lender specified in paragraph (a) of this Section shall
be delivered to Borrower, together with the written demand referred to in
paragraph (a) of this section, and shall be conclusive, absent manifest error.

 

(c)           Failure or delay on the part of Lender to demand compensation
pursuant to this Section shall not constitute a waiver of Lender’s right to
demand such compensation.

 

Section 2.19         Reserved.

 

25

--------------------------------------------------------------------------------


 

Section 2.20         Taxes.

 

(a)           Any and all payments by or on account of any obligation of
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if Borrower shall be required
to deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) Lender shall receive an amount equal to the sum it would have
received had no such deductions been made, (ii) Borrower shall make such
deductions and (iii) Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b)           In addition, Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)           Borrower shall indemnify Lender, within five (5) Business Days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by Lender, as the case may be, on or with respect to any
payment by or on account of any obligation of Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to Borrower by Lender, shall be conclusive absent
manifest error.

 

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by Borrower to a Governmental Authority, Borrower shall deliver to
Lender the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Lender.

 

Section 2.21         Payments Generally.

 

(a)           Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of amounts
payable under Section 2.14, 2.18 or 2.20, or otherwise) prior to 11:00 a.m.
(Central Time), on the date when due, in immediately available funds, without
set-off or counterclaim.  Any amounts received after such time on any date may,
in the discretion of Lender, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon.  All such
payments shall be made to Lender at the Payment Office.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be made payable for the period
of such extension.  All payments hereunder shall be made in Dollars.

 

26

--------------------------------------------------------------------------------


 

(b)           If at any time insufficient funds are received by and are
available to Lender to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder.

 

ARTICLE III

 

CONDITIONS PRECEDENT TO LOANS

 

Section 3.01         Conditions To Effectiveness.  The obligations of Lender to
make Loans hereunder shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with Section
9.02):

 

(a)           Lender shall have received all fees and other amounts due and
payable on or prior to the Closing Date, including the Closing Fee and amounts
for reimbursement or payment of all out-of-pocket expenses (including reasonable
fees, charges and disbursements of counsel to Lender) required to be reimbursed
or paid by Borrower hereunder, under any other Loan Document and under any
agreement with Lender.

 

(b)           Borrower shall have provided documents and evidence satisfactory
to Lender showing that Borrower has been awarded a grant from the United States
Department of Agriculture in an amount not less than $401,700, tax increment
financing benefits in an amount of not less than $1,100,000, and a community
development grant from the Southeast Enterprise Facilitation Project in an
amount not less than $50,000.

 

(c)           Borrower shall have provided documents and evidence satisfactory
to Lender that the sum of amounts on deposit in the Equity Deposit Account and
amounts previously expended on Construction Costs is equal to at least
$18,638,600.

 

(d)           Borrower shall have purchased the Required Stock.

 

(e)           Borrower shall have executed the Side Note and such other
agreements, instruments and documents related to the Side Note as Lender shall
require.

 

(f)            The managing member of Borrower shall have entered into an
agreement with Lender providing for the operation of Borrower’s plant following
the occurrence of Lender’s exercise of its remedies pursuant to Article VIII
hereof, such agreement being subject to terms and conditions satisfactory to
Lender.

 

(g)           Lender (or its counsel) shall have received the following:

 

(i)            a counterpart of this Agreement signed by or on behalf of
Borrower or written evidence satisfactory to Lender (which may include telecopy
transmission of a signed signature page of this Agreement) that Borrower has
signed a counterpart of this Agreement;

 

27

--------------------------------------------------------------------------------


 

(ii)           each of the Term Note and Construction Loan Note, duly executed
by Borrower payable to the order of Lender;

 

(iii)          the duly executed Security Agreement, Collateral Assignments, and
Control Agreements, together with (A) UCC-1 financing statements and other
applicable documents under the laws of the jurisdictions with respect to the
perfection of the Liens granted under the Security Agreement and the Collateral
Assignments, as requested by Lender in order to perfect such Liens, duly
executed by Borrower and all other parties, (B) copies of favorable UCC, tax,
judgment and fixture lien search reports in all necessary or appropriate
jurisdictions and under all legal and trade names of Borrower and all other
parties requested by Lender, indicating that there are no prior Liens on any of
the Collateral other than Permitted Encumbrances, (C) duly executed landlord
waivers and/or warehouseman, or bailee agreements with respect to all inventory
of Borrower or any Subsidiary located at leased locations or other locations not
owned by Borrower in fee simple, and (D) a certified copy of all leases of
Borrower and each Subsidiary.

 

(iv)          the duly executed Mortgage covering all of the Real Estate owned
or leased by Borrower and duly executed counterparts of the other Real Estate
Documents together with: (A) title insurance policies, current as-built
ALTA/ACSM Land Title surveys (to the extent requested by Lender) certified to
Lender, zoning letters, building permits and certificates of occupancy, in each
case satisfactory in form and substance to Lender; and (B) evidence that
counterparts of the Mortgage have been recorded in all places to the extent
necessary or desirable, in the judgment of Lender, to create a valid and
enforceable first priority lien (subject to Permitted Encumbrances) on the fee
simple estate of each Mortgage Property in favor of Lender for the benefit of
Lender (or in favor of such other trustee as may be required or desired under
local law);

 

(v)           satisfactory appraisals of all Mortgage Properties (including an
“as built” appraisal related to the Permitted Construction), together with
satisfactory collateral audits of all accounts, inventory and other personal
property requested by Lender (including field audit and survey conducted by
Lender);

 

(vi)          Phase I Environmental Site Assessment Reports, consistent with
American Society of Testing and Materials (ASTM) Standard E 1527-94, and
applicable state requirements, on all of the Real Estate, dated as of a date
acceptable to Lender (February 1, 2002 being acceptable to Lender), prepared by
environmental engineers satisfactory to Lender, all in form and substance
satisfactory to Lender, and Lender shall have further received such
environmental review and audit reports, including Phase II reports, with respect
to the Real Estate of Borrower as Lender shall have requested, and Lender shall
be satisfied with the contents of all such environmental reports.  Lender shall
have received letters executed by the environmental firms preparing such
environmental reports, in form and substance satisfactory to Lender, authorizing
Lender to rely on such reports;

 

(vii)         an executed copy of the Construction Agreement, together with (A)
a complete set of the Construction Plans, including all mechanical, electrical,
structural and

 

28

--------------------------------------------------------------------------------


 

other specialized drawings, (B) a schedule listing all subcontracts relating to
the Permitted Construction and such other contracts, subcontracts and schedules
relating to the Permitted Construction as Lender may request, (C) work progress
schedule showing estimated completion time for each phase of the Construction
Agreement, (D) a Sworn Construction Cost Statement, duly executed by Borrower,
including a reconciliation of actual costs incurred to-date against budgeted
amounts, (E) a copy of all Permits and other building permits, licenses and
other agreements that Borrower is required by law to obtain to complete
construction of the Permitted Construction, together with a schedule of all
other necessary licenses and permits which must be obtained in order to occupy
and operate an ethanol production facility on the property where the Permitted
Construction will be built, and (F) a soil report related to the Real Estate
where the Improvements will be built, certified by a registered engineer
acceptable to Lender, including structural design recommendations in form and
substance satisfactory to Lender;

 

(viii)        executed copies of the Material Contracts;

 

(ix)           copies of duly executed payoff letters, in form and substance
satisfactory to Lender, executed by each existing lender, together with (a)
UCC-3 or other appropriate termination statements, in form and substance
satisfactory to Lender, releasing all liens of the existing lenders upon any of
the personal property of Borrower, (b) cancellations and releases, in form and
substance satisfactory to Lender, releasing all liens of the existing lenders
upon any of the Real Estate, and (c) any other releases, terminations or other
documents reasonably required by Lender to evidence the payoff of Indebtedness
owed to existing lenders;

 

(x)            certified copies of the articles of organization or  other
charter documents of Borrower and each Subsidiary, together with certificates of
good standing or existence, as may be available from the Secretary of State of
the jurisdiction of organization of Borrower and each Subsidiary and each other
jurisdiction where Borrower or any Subsidiary is required to be qualified to do
business as a foreign entity;

 

(xi)           a certificate, substantially in the form of Exhibit 3.01(e)(xi),
dated as of the Closing Date and signed by an appropriate Responsible Officer,
attaching and certifying copies of the operating agreement, bylaws or similar
documents, and appropriate resolutions authorizing the execution, delivery and
performance of the Loan Documents and certifying the name, title and the
signature of each officer executing the Loan Documents.

 

(xii)          a favorable written opinion of counsel to Borrower, addressed to
Lender, substantially in the form of Exhibit 3.01(e)(xii), dated as of the
Closing Date and covering such matters relating to Borrower, the Loan Documents
and the transactions contemplated therein as Lender shall reasonably request;

 

(xiii)         a certificate, substantially in the form of Exhibit
3.01(e)(xiii), dated the Closing Date and signed by an appropriate Responsible
Officer, confirming compliance with the conditions set forth in paragraphs (a),
(b) and (c) of Section 3.02;

 

(xiv)        duly executed Draw Requests, if applicable;

 

29

--------------------------------------------------------------------------------


 

(xv)         the duly executed Disbursing Agreement, together with a report
setting forth the sources and uses of funds to be expended in connection with
construction of the Improvements;

 

(xvi)        certified copies of all material consents, approvals,
authorizations, registrations and filings and orders required or advisable to be
made or obtained under any requirement of law or by any material contractual
obligation of Borrower, in connection with the operation of Borrower’s business,
including the production of ethanol and by-products thereof, and such consents,
approvals, authorizations, registrations, filings and orders shall be in full
force and effect and all applicable waiting periods shall have expired;

 

(xvii)       certificates of insurance, in form, substance and detail acceptable
to Lender (and in any event as required pursuant to the Mortgage), describing
the types and amounts of insurance (property and liability) carried by Borrower,
in each case naming Lender as loss payee or additional insured, as the case may
be, together with a lender’s loss payable endorsement in form and substance
satisfactory to Lender;

 

(xviii)      copies of Borrower’s audited financial statements as of its most
recent fiscal year end and internally prepared financial statements as of the
last day of the immediately preceding quarter, each in form and substance
satisfactory to Lender; and

 

(xix)         a certificate, substantially in the form of Exhibit 3.01(e)(xix),
dated the Closing Date and signed by an appropriate Responsible Officer,
confirming the solvency of Borrower before and after giving effect to all
transactions contemplated by the Loan Documents, together with (A) the
Projections, and (B) a pro forma balance sheet for Borrower as of the Closing
Date.

 

Section 3.02         Each Loan.  The obligation of Lender to make a Loan on the
occasion of any Borrowing is subject to the satisfaction of the following
conditions:

 

(a)           at the time of and immediately after giving effect to such
Borrowing, no Default or Event of Default shall exist; and

 

(b)           all representations and warranties of Borrower set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date of such Borrowing before and after giving effect thereto;

 

(c)           since the date of the most recent financial statements of Borrower
described in Section 5.01(a), there shall have been no change which has had or
could reasonably be expected to have a Material Adverse Effect;

 

(d)           with respect to a Revolving Borrowing, Lender shall have received
the Revolving Credit Note, duly executed and payable to the order of Lender in
the amount of the Revolving Conversion Amount; and

 

30

--------------------------------------------------------------------------------


 

(e)           Lender shall have received such other documents, certificates,
information or legal opinions as Lender may reasonably request, all in form and
substance reasonably satisfactory to Lender.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
Borrower on the date thereof as to the satisfaction of the matters specified in
paragraphs (a), (b) and (c) of this Section 3.02.

 

Section 3.03         Each Construction Loan.  In addition to the conditions set
forth in Sections 3.01 and 3.02, the obligation of Lender to make a Construction
Loan, (a) on the occasion of any Construction Borrowing, is subject to the
satisfaction of the each of the conditions set forth in the Disbursing
Agreement, which is hereby incorporated herein by reference, and (b) on the
occasion of the first Construction Borrowing, is conditioned upon (i) Lender’s
receipt of evidence acceptable to Lender, including presentation of lien waivers
and other receipts of payment acceptable to Lender and the Title Company, that
Borrower has theretofore paid Construction Costs in an amount not less than the
sum of (x) the Aggregate amount of estimated Construction Costs stated in the
Sworn Construction Cost Statement, minus (y) the amount of the Construction Loan
Commitment, minus (z) $1,551,700, and also, (ii) that Borrower has provided
written evidence satisfactory to Lender confirming that Borrower will obtain no
less than $401,700 in grant funds from the United States Department of
Agriculture, no less than $1,100,000 in tax increment financing funds and no
less than $50,000 in funds from a community development grant (all in addition
to $18,638,600 of Borrower’s equity).  (In the event one or more of such sources
of funds is not available to Borrower, Borrower shall invest additional equity
from other sources).  Each Construction Draw Request shall be deemed to
constitute a representation and warranty by Borrower on the date thereof as to
the satisfaction of the conditions set forth in the Disbursing Agreement.

 

Section 3.04         Delivery of Documents.  All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article III, unless otherwise specified, shall be delivered to Lender and shall
be in form, substance and detail satisfactory in all respects to Lender.

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Lender, as of the Closing Date and the date
of each Borrowing, as follows:

 

Section 4.01         Existence; Power.  Borrower and each Subsidiary (i) are
duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company, as the case may be, in each case under
the laws of the jurisdiction of its organization, (ii) have all requisite power
and authority to carry on their businesses as now conducted, and (iii) have duly
qualified to do business, and are in good standing, in each jurisdiction where
such qualification is

 

31

--------------------------------------------------------------------------------


 

required, except where a failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 4.02         Organizational Power; Authorization.  The execution,
delivery and performance by Borrower of the Loan Documents to which it is a
party are within its organizational powers and have been duly authorized by all
necessary organizational, and if required, member action.  This Agreement has
been duly executed and delivered by Borrower, and constitutes, and each other
Loan Document to which Borrower is a party, when executed and delivered by
Borrower, will constitute, valid and binding obligations of Borrower,
enforceable against it in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

 

Section 4.03         Governmental Approvals; No Conflicts.  The execution,
delivery and performance by Borrower of this Agreement, (a) does not require any
consent or approval of, registration or filing with, or any action by, any
Governmental Authority, except those as have been obtained or made and are in
full force and effect or where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of Borrower or any of its Subsidiaries
or any order of any Governmental Authority, (c) will not violate or result in a
default under any indenture, material agreement or other material instrument
binding on Borrower or any of its Subsidiaries or any of its assets or give rise
to a right thereunder to require any payment to be made by Borrower or any of
its Subsidiaries and (d) will not result in the creation or imposition of any
Lien on any asset of Borrower or any of its Subsidiaries, except Liens (if any)
created under the Loan Documents.

 

Section 4.04         Financial Statements.  Borrower has furnished to Lender
copies of Borrower’s (a) audited financial statements (consistent with the
requirements of Section 5.01(a)) as of its most recent fiscal year end and (b)
internally prepared financial statements (consistent with the requirements of
Section 5.01(b)) as of the last day of the most recent quarter.  Such financial
statements fairly present the financial condition of Borrower and its
Subsidiaries as of such dates and the results of operations for such periods in
conformity with GAAP consistently applied, subject to year end audit adjustments
and the absence of footnotes.  Since the date of such financial statements,
there have been no changes with respect to Borrower and its Subsidiaries which
have had or could reasonably be expected to have, singly or in the aggregate, a
material adverse effect on the business, results of operations, financial
condition, assets, liabilities or prospects of Borrower and its Subsidiaries
taken as a whole.

 

Section 4.05         Litigation and Environmental Matters.

 

(a)           No litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of Borrower, threatened against or affecting Borrower or any of its Subsidiaries
(i) as to which there is a reasonable possibility of an adverse determination
that could reasonably be expected to have, either

 

32

--------------------------------------------------------------------------------


 

individually or in the aggregate, a Material Adverse Effect or (ii) which in any
manner draws into question the validity or enforceability of this Agreement or
any other Loan Document.

 

(b)           Except for the matters set forth on Schedule 4.05, neither
Borrower nor any Subsidiary (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, including without limitation, all permits,
licenses and approvals required by the state of South Dakota, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

Section 4.06         Compliance with Laws and Agreements.  Borrower and each
Subsidiary is in compliance with (a) all applicable laws, rules, regulations and
orders of any Governmental Authority, and (b) all indentures, agreements or
other instruments (including but not limited to the Material Contracts) binding
upon it or its properties, except where non-compliance, either singly or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  Borrower has obtained all Permits necessary or appropriate related to
the present stage of construction of the Permitted Construction

 

Section 4.07         Investment Company Act, Etc.  Neither Borrower nor any
Subsidiary is (a) an “investment company”, as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended, (b) a “holding
company” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935, as amended, or (c) otherwise subject to any other
regulatory scheme limiting its ability to incur debt.

 

Section 4.08         Taxes. Borrower and its Subsidiaries and each other Person
for whose taxes Borrower or any Subsidiary could become liable have timely filed
or caused to be filed all Federal income tax returns and all other material tax
returns that are required to be filed by any of them, and have paid all taxes
shown to be due and payable (or with respect to real estate taxes, have paid all
taxes prior to the time the same become delinquent) on such returns or on any
assessments made against it or its property and all other taxes, fees or other
charges imposed on it or any of its property by any Governmental Authority,
except (i) to the extent the failure to do so would not have a Material Adverse
Effect or (ii) where the same are currently being contested in good faith by
appropriate proceedings and for which Borrower or such Subsidiary, as the case
may be, has set aside on its books adequate reserves.  The charges, accruals and
reserves on the books of Borrower and its Subsidiaries in respect of such taxes
are adequate, and no tax liabilities that could be materially in excess of the
amount so provided are anticipated.

 

Section 4.09         Margin Regulations.  None of the proceeds of any of the
Loans will be used, directly or indirectly, for “purchasing” or “carrying” any
“margin stock” with the respective meanings of each of such terms under
Regulation U of the Board as now and from time to time hereafter in effect, or
for any purpose that violates the provisions of Regulation U, T or X of the
Board.

 

33

--------------------------------------------------------------------------------


 

Section 4.10         ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated 
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $50,000 the fair market value of the assets of all such underfunded Plans.

 

Section 4.11         Ownership of Property.

 

(a)           Borrower and each Subsidiary have good title to, or valid
leasehold interests in, all of their real and personal property material to the
operation of their businesses.

 

(b)           Borrower and each Subsidiary own, or are licensed, or otherwise
have the right, to use, all patents, trademarks, service marks, tradenames,
copyrights and other intellectual property material to their businesses and the
use thereof by Borrower and any Subsidiary does not infringe on the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, would not have a Material Adverse Effect.

 

Section 4.12         Disclosure.  Borrower has disclosed to Lender all
agreements, instruments, and corporate or other restrictions to which Borrower
or any of Subsidiary is subject, and all other matters known to any of them,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of Borrower to
Lender in connection with the negotiation of this Agreement or any other Loan
Document or delivered hereunder or thereunder (as modified or supplemented by
any other information so furnished) contains any material misstatement of fact
or omits to state any material fact necessary to make the statements therein,
taken as a whole, in light of the circumstances under which they were made, not
misleading.

 

Section 4.13         Labor Relations.  There are no strikes, lockouts or other
material labor disputes or grievances against Borrower or any Subsidiary, or, to
the knowledge of Borrower, threatened against or affecting Borrower or any
Subsidiary, and no significant unfair labor practice, charges or grievances are
pending against Borrower or any Subsidiary, or to the knowledge of Borrower,
threatened against any of them before any Governmental Authority.  All payments
due from Borrower or any Subsidiary pursuant to the provisions of any collective
bargaining agreement have been paid or accrued as a liability on the books of
Borrower or any such Subsidiary, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

Section 4.14         Subsidiaries.  As of the Closing Date, Borrower has no
Subsidiaries.

 

34

--------------------------------------------------------------------------------


 

Section 4.15         Construction.  The exterior lines of the Improvements are,
and at all times will be, within the boundary lines of the Real Estate, and
Borrower has examined and is familiar with all applicable covenants, conditions,
restrictions and reservations and with all applicable requirements of all
Governmental Authorities, including without limitation, building codes and
zoning, environmental, hazardous substance, energy and pollution control laws,
ordinances and regulations affecting the Permitted Construction.

 

Section 4.16         Projections.  The Projections fairly present Borrower’s
reasonable forecast of the most probable results of operations and changes in
cash flows for the periods covered thereby, based on the assumptions set forth
therein, which assumptions are reasonable based on historical experience and
presently known facts. Since the date of such Projections, there have been no
changes with respect to Borrower or its Subsidiaries which could reasonably be
expected to result in, singly or in the aggregate, a material discrepancy
between such Projections and Borrower’s actual results for the periods stated.

 

Section 4.17         Material Contracts.  There are no Material Contracts other
than the License Agreement, the Process Guarantee, and those agreements and
contracts disclosed to Lender pursuant to this Section 4.17.

 

(a)           Management Contracts.  There are no agreements or contracts which
are material to the management of Borrower’s or any Subsidiary’s business other
than those listed on Schedule 4.17(a).

 

(b)           Supply Contracts.  There are no agreements or contracts which are
material to the provision or supply of inputs related to the operation of
Borrower’s or any Subsidiary’s business other than those listed on Schedule
4.17(b).

 

(c)           Off-Take Contracts.  There are no agreements or contracts which
are material to the sale or disposal of products or by-products produced by
Borrower or any Subsidiary other than those listed on Schedule 4.17(c).

 

(d)           Transportation Contracts.  There are no agreements or contracts
related to the provision of transportation or shipping services which are
material to the operation of Borrower’s or any Subsidiary’s business other than
those listed on Schedule 4.17(d).

 

(e)           Power Contracts.  There are no agreements or contracts related to
the provision of electricity, fuel oil, coal or other energy resources which are
material to the operation of Borrower’s or any Subsidiary’s business other than
those listed on Schedule 4.17(e).

 

Section 4.18         Permits.  Each Permit is listed on Schedule 4.18.

 

35

--------------------------------------------------------------------------------


 

ARTICLE V.

 

AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees that so long as Lender has a Commitment hereunder,
or the principal of and interest on any Loan or any fee remains unpaid:

 

Section 5.01         Financial Statements and Other Information.  The Borrower
will deliver to Lender:

 

(a)           as soon as available and in any event (i) within 120 days after
the end of each fiscal year of Borrower, a copy of the annual audited report for
such fiscal year for Borrower and its Subsidiaries, containing a combined and
combining balance sheet of Borrower and its Subsidiaries as of the end of such
fiscal year and the related combined and combining statements of income, owners’
equity and cash flows (together with all footnotes thereto) of Borrower and its
Subsidiaries for such fiscal year, (ii) setting forth in comparative form the
figures for the previous fiscal year, all in reasonable detail and reported on
by Eide Bailly, LLP, or other independent public accountants acceptable to
Lender (without a “going concern” or like qualification, exception or
explanation  and without any qualification or exception as to scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of
Borrower and its Subsidiaries, for such fiscal year on a combined basis in
accordance with GAAP and that the examination by such accountants in connection
with such combined financial statements has been made in accordance with GAAP;

 

(b)           as soon as available and in any event within 30 days after the end
of each calendar quarter, an unaudited combined balance sheet of Borrower and
its Subsidiaries as of the end of such calendar quarter and the related
unaudited combined statements of income, stockholder’s equity and cash flow of
Borrower and its Subsidiaries for such calendar quarter and the then elapsed
portion of such fiscal year, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of
Borrower’s previous fiscal year, all certified by an appropriate Responsible
Officer of Borrower as presenting fairly in all material respects the financial
condition and results of operations of Borrower and its Subsidiaries on a
combined basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(c)           concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a certificate of a Responsible
Officer, (i) certifying as to whether there exists a Default or Event of Default
on the date of such certificate, and if a Default or an Event of Default then
exists, specifying the details thereof and the action which Borrower has taken
or proposes to take with respect thereto, (ii)  setting forth in reasonable
detail calculations demonstrating compliance with Article VI and (iii) stating
whether any change in GAAP or the application thereof has occurred since the
date of Borrower’s audited financial statements referred to in Section 4.04 and,
if any change has occurred, specifying the effect  of such change on the
financial statements accompanying such certificate;

 

36

--------------------------------------------------------------------------------


 

(d)           concurrently with the delivery of the financial statements
referred to in clause (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained any
knowledge during the course of their examination of such financial statements of
any Default or Event of Default (which certificate may be limited to the extent
required by accounting rules or guidelines);

 

(e)           promptly upon Borrower obtaining notice or knowledge of any
changes to the Sworn Construction Cost Statement, revised sworn statements of
estimated costs of the Permitted Construction, showing changes in or variations
from the original Sworn Construction Cost Statement in excess of $546,000 in the
aggregate along with copies of all material changes or modifications in the
Construction Plans, contracts or subcontracts for the Permitted Construction
prior to incorporation of any such change or modification into the Permitted
Construction;

 

(f)            as soon as Borrower has notice or knowledge thereof, a revised
construction schedule if and when any target date set forth therein has been
delayed by 10 consecutive days or more, or when the aggregate of all such delays
equals 30 or more days;

 

(g)           promptly after the same become available, copies of all periodic
and other reports, and other materials distributed by Borrower to its members
generally, or to any Governmental Authority or national securities exchange, as
applicable; and

 

(h)           promptly following any request therefor, such other information
regarding the results of operations, business affairs and  financial condition
of Borrower or any Subsidiary as Lender may reasonably request.

 

Section 5.02         Notices of Material Events.  Borrower will furnish to
Lender prompt written notice of the following:

 

(a)           the occurrence of any Default or Event of Default;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
Borrower, affecting Borrower or any Subsidiary which, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;

 

(c)           the occurrence of any event or any other development by which
Borrower or any Subsidiary (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval  required
under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;

 

37

--------------------------------------------------------------------------------


 

(d)           the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of Borrower and its Subsidiaries in an aggregate amount exceeding
$100,000; and

 

(e)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 5.03         Existence; Conduct of Business.  Borrower will, and will
cause each Subsidiary to, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business
and will continue to engage in the same business as presently conducted or such
other businesses that are reasonably related thereto.

 

Section 5.04         Compliance with Laws, Etc.  Borrower will, and will cause
each Subsidiary to, comply with all laws, rules, regulations and requirements of
any Governmental Authority applicable to its properties, except where the
failure to do so, either individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.  Borrower will cause all
exterior lines of the Improvements to be, at all times, within the boundary
lines of the Real Estate, and the Permitted Construction will in all respects
conform to and comply with all applicable covenants, conditions, restrictions
and reservations, and with all requirements of Governmental Authorities,
including, without limitation, all building codes and zoning, environmental,
hazardous substance, energy and pollution control laws, ordinances and
regulations affecting the Permitted Construction.

 

Section 5.05         Payment of Obligations.  Borrower will, and will cause each
Subsidiary to, pay and discharge at or before maturity, all of its obligations
and liabilities (including without limitation all tax liabilities and claims
that could result in a statutory Lien) before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.06         Books and Records.  Borrower will, and will cause each
Subsidiary to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the combined
financial statements of Borrower in conformity with GAAP.

 

38

--------------------------------------------------------------------------------


 

Section 5.07         Visitation, Inspection, Audit, Etc.

 

(a)           Borrower will, and will cause each Subsidiary to, permit any
representative of Lender to visit and inspect its properties (including, without
limitation, the Real Estate and Permitted Construction), to conduct audits of
the Collateral (including without limitation all Accounts and Inventory and all
records relating thereto), to examine its books and records and to make copies
and take extracts therefrom, to review all change orders relating to the
Permitted Construction, to inspect all work and materials relating to the
Permitted Construction for which payment is required, to review all Notices of
Borrowing, to submit progress inspection reports relating to the Permitted
Construction, and to discuss its affairs, finances and accounts with any of its
officers and with its independent certified public accountants, all at such
reasonable times and as often as Lender, may reasonably request after reasonable
prior notice to Borrower; provided, if a Default or an Event of Default has
occurred and is continuing, no prior notice shall be required.  All reasonable
expenses incurred by Lender in connection with any such visit, inspection,
audit, examination and discussions shall be borne by Borrower.

 

(b)           Borrower will, and will cause each Subsidiary to, deliver to
Lender such appraisals of the Real Estate and other fixed assets of Borrower as
Lender may reasonably request at any time and from time to time, such appraisals
to be conducted by an appraiser, and in form and substance, reasonably
satisfactory to Lender, in each case conducted at the expense of Borrower if
Lender requests such appraisal in connection with a request for an
accommodation, waiver or other credit action by Borrower.

 

(c)           Notwithstanding the foregoing, (i) neither Borrower nor any other
Person shall have the right to rely on the reports relating to the Permitted
Construction generated by Lender for any purposes whatsoever, (ii) Borrower
shall be responsible for making its own inspections of the Permitted
Construction during the course of construction and shall satisfy itself that the
work performed and the materials furnished shall conform with its contracts and
(iii) by making Construction Loans after inspections of the Permitted
Construction by Lender, Lender shall not be deemed to have waived any Event of
Default, or the right to require the correction of construction defects or to
have acknowledged that the construction (as to quality or value of work
performed or material furnished) conforms with the Construction Plans.

 

Section 5.08         Maintenance of Properties; Insurance.  Borrower will, and
will cause each Subsidiary to, (a) keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect and (b) maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business, and the
properties and business of its Subsidiaries, against loss or damage of the kinds
customarily insured against by companies in the same or similar businesses
operating in the same or similar locations.

 

Section 5.09         Use of Proceeds.  Borrower will use the proceeds of the
Term Loan to re-finance existing indebtedness and the proceeds of all
Construction Loans to finance the

 

39

--------------------------------------------------------------------------------


 

Permitted Construction.  No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that would violate Regulation T,
U or X of the Board.

 

Section 5.10         Subsidiaries.  If any Subsidiary is acquired or formed
after the Closing Date, Borrower will, within ten (10) business days after such
Subsidiary is acquired or formed, notify Lender and will cause such Subsidiary
to execute a guarantee of the Obligations, a joinder to the Security Agreement,
and a joinder to such other Security Documents as Lender shall require, each in
form and substance satisfactory to Lender, and will cause such Subsidiary to
deliver simultaneously therewith similar documents applicable to such Subsidiary
required under Section 3.01 as requested by Lender.

 

Section 5.11         Reserved.

 

Section 5.12         Food Security Act Compliance.  If Borrower acquires any
Collateral which may have constituted Farm Products in the possession of the
seller or supplier thereof, Borrower shall, at its own expense, use its best
efforts to take such steps to insure that all Liens (except the Liens granted
pursuant hereto) in such acquired Collateral are terminated or released,
including, without limitation, in the case of such Farm Products produced in a
state which has established a Central Filing System (as defined in the Food
Security Act), registering with the Secretary of State of such state (or such
other party or office designated by such state) and otherwise take such
reasonably actions necessary, as prescribed by the Food Security Act, to
purchase Farm Products free of Liens (except the Liens granted pursuant hereto);
provided, that Borrower may contest and need not obtain the release or
termination of any Lien asserted by any creditor  of any seller of such Farm
Products, so long as it shall be contesting the same by proper proceedings and
maintain appropriate accruals and reserves therefor in accordance with the
GAAP.  Upon Lender’s request, Borrower agrees to forward to Lender promptly
after receipt copies of all notices of Liens and master lists of Effective
Financing Statements delivered to Borrower pursuant to the Food Security Act,
which notices and/or lists pertain to any of the Collateral.  Upon Lender’s
request, Borrower agrees to provide Lender with the names of Persons who supply
Borrower with such Farm Products and such other information as Lender may
reasonably request with respect to such Persons.

 

Section 5.13         Permitted Construction.  Whenever Borrower determines, or
receives written notice from Lender, that the sum of the principal amount not
yet advanced under the Construction Loan Commitment to pay Construction Costs
are insufficient to complete the Permitted Construction, Borrower shall, within
three days, irrevocably deposit with Lender immediately available funds not less
than such insufficiency.

 

Section 5.14         Non-Liability of Lender.  Borrower acknowledges and agrees
that Lender assumes no liability or responsibility for the sufficiency of the
Construction Loans to complete the Permitted Construction, for the protection,
inspection or completion of the Permitted Construction, for the adequacy or
accuracy of the Sworn Construction Cost Statement, for any representations made
by Borrower or for any action of Borrower to be performed in the construction of
the Permitted Construction.

 

40

--------------------------------------------------------------------------------


 

ARTICLE VI.

 

FINANCIAL COVENANTS

 

Borrower covenants and agrees that so long as Lender has a Commitment hereunder,
or the principal or interest on any Loan or any fee remains unpaid:

 

Section 6.01         Fixed Charge Coverage Ratio.  On December 31, 2004, and at
all times thereafter, Borrower will maintain a Fixed Charge Coverage Ratio of
not less than 1.15:1.0 at all times.

 

Section 6.02         Leverage Ratio.  On October 1, 2004 and at all times
thereafter, Borrower will maintain ratio of (i) net worth to (ii) total assets
of not less than 0.4:1.0.

 

Section 6.03         Capital Expenditures.  After the Construction Completion
Date, Borrower will not make Capital Expenditures in excess of $500,000 during
fiscal year period following Construction Completion without Lender’s prior
written approval.

 

Section 6.04         Current Ratio.  Borrower will maintain, on October 1, 2003
and at all times thereafter, a ratio of current assets to current liabilities of
not less than 1.0:1.0.  Borrower will maintain, on October 1, 2004 and at all
times thereafter, a ratio of current assets to current liabilities of not less
than 1.2:1.0.

 

Compliance with the financial covenants set forth in this Article VI shall be
determined based on financial statements dated as of the close of business on
the last day of the immediately preceding quarter for the related period.

 

ARTICLE VII.

 

NEGATIVE COVENANTS

 

Borrower covenants and agrees that so long as Lender has a Commitment hereunder
or the principal of or interest on any Loan or any fee remains unpaid:

 

Section 7.01         Indebtedness.  Borrower will not, and will not permit any
of its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)           Indebtedness created pursuant to the Loan Documents and the Side
Note;

 

(b)           Indebtedness acceptable to Lender in its sole discretion and
existing on the date hereof and set forth on Schedule 7.01 and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof (immediately prior to giving effect to such
extension, renewal or replacement) or shorten the maturity or the weighted
average life thereof;

 

41

--------------------------------------------------------------------------------


 

(c)           Indebtedness of Borrower incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets secured by a Lien on any such assets prior to the
acquisition thereof; provided, that such Indebtedness is incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvements or extensions, renewals, and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (immediately prior
to giving effect to such extension, renewal or replacement) or shorten the
maturity or the weighted average life thereof; provided further, that the
aggregate principal amount of such Indebtedness does not exceed $100,000 at any
time outstanding.

 

Section 7.02         Negative Pledge.  Borrower will not, and will not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any Lien on
any of its assets or property now owned or hereafter acquired, except:

 

(a)           Liens created in favor of Lender pursuant to the Loan Documents;

 

(b)           Permitted Encumbrances;

 

(c)           Liens on any property or asset of Borrower existing on the Closing
Date set forth on Schedule 7.02; provided, that such Lien shall not apply to any
other property or asset of Borrower;

 

(d)           purchase money Liens upon or in any fixed or capital assets to
secure the purchase price or the cost of construction or improvement of such
fixed or capital assets or to secure Indebtedness incurred solely for the
purpose of financing the acquisition, construction or improvement of such fixed
or capital assets (including Liens securing any Capital Lease Obligations);
provided, that (i) such Lien secures Indebtedness permitted by Section 7.01(c),
(ii) such Lien attaches to such asset concurrently or within 90 days after the
acquisition, improvement or completion of the construction thereof; (iii) such
Lien does not extend to any other asset; and (iv) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets;

 

(e)           any Lien (i) existing on any asset of any Person at the time such
Person becomes a Subsidiary, (ii) existing on any asset of any Person at the
time such Person is merged with or into Borrower or any Subsidiary or (iii)
existing on any asset prior to the acquisition thereof by Borrower or any
Subsidiary; provided, that any such Lien was not created in the contemplation of
any of the foregoing and any such Lien secures only those obligations which it
secures on the date that such Person becomes a Subsidiary or the date of such
merger or the date of such acquisition; and

 

(f)            extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) through (d) of this Section; provided, that the principal amount
of the Indebtedness  secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby.

 

42

--------------------------------------------------------------------------------


 

Section 7.03         Fundamental Changes.  Borrower will not, and will not
permit any Subsidiary to, engage in any business other than businesses of the
type conducted by Borrower and its Subsidiaries on the date hereof and
businesses reasonably related thereto.

 

Section 7.04         Investments, Loans, Etc.  Borrower will not, and will not
permit any Subsidiary to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly owned Subsidiary prior to such
merger) any common stock, evidence of indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person (all of the foregoing being collectively called “Investments”), or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, or create or
form any Subsidiary, except:

 

(a)           Investments (other than Permitted Investments) existing on the
date hereof and set forth on Schedule 7.04;

 

(b)           Permitted Investments;

 

(c)           loans or advances to employees, officers or directors of Borrower
or any Subsidiary in the ordinary course of business for travel, relocation and
related expenses; provided, however, that the aggregate amount of all such loans
and advances does not exceed $100,000 at any time;

 

(d)           Investments in other business organizations whose primary business
is the production of ethanol and byproducts related thereto; provided, at the
time any such Investment is made, the aggregate book value of the sum of all
such Investments may not, without the prior written consent of Lender, exceed
the lesser of (i) five percent (5.0%) of the Net Worth of Borrower or (ii)
$1,000,000;

 

(e)           other Investments which in the aggregate do not exceed $100,000 in
any fiscal year of Borrower.

 

Section 7.05         Restricted Payments.  Borrower will not, and will not
permit any Subsidiary to, declare or make, or agree to pay or make, directly or
indirectly, any dividend or distribution on any class of its membership
interests, or make any payment on account of, or set apart assets for a sinking
or other analogous fund for, the purchase, redemption, retirement, defeasance or
other acquisition of, any membership interest or Indebtedness subordinated to
the Obligations of Borrower or any options, warrants, or other rights to
purchase such common stock or such Indebtedness, whether now or hereafter
outstanding (each, a “Restricted Payment”), except for  (i) dividends or
distributions payable by Borrower solely in units of any class of its membership
interests, (ii) Restricted Payments made by any Subsidiary to Borrower and (iii)
dividends or distributions which do not exceed in any rolling 12 month period
75% of Net Income (not including Bioenergy Payments); and provided further, that
Borrower shall not distribute more than 65% of any Bioenergy Payments received;
and that no Restricted Payment

 

43

--------------------------------------------------------------------------------


 

shall be paid by Borrower if an Event of Default exists or would result from the
payment of such Restricted Payment.

 

Section 7.06         Sale of Assets.  Borrower will not, and will not permit any
Subsidiary to, convey, sell, lease, assign, transfer or otherwise dispose of,
any of its assets, business or property, whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s common stock to any Person other than Borrower (or to qualify
directors if required by applicable law), except (a) the sale or other
disposition for fair market value of obsolete or worn out property or other
property not necessary for operations disposed of in the ordinary course of
business; and (b) the sale of inventory and Permitted Investments in the
ordinary course of business.

 

Section 7.07         Transactions with Affiliates.  Borrower will not, and will
not permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) in the ordinary course of business at prices and on terms and
conditions not less favorable to Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties in comparable
transactions, (b) transactions between Borrower and its wholly owned
Subsidiaries not involving any other Affiliates and (c) any Restricted Payment
permitted by Section 7.05.

 

Section 7.08         Restrictive Agreements.  Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement that prohibits, restricts or imposes any condition upon (a)
the ability of Borrower or any Subsidiary to create, incur or permit any Lien
upon any of its assets or properties, whether now owned or hereafter acquired,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to its common stock, to make or repay loans or advances to Borrower
or any other Subsidiary, to Guarantee Indebtedness of Borrower or any other
Subsidiary or to transfer any of its property or assets to Borrower or any
Subsidiary; provided, that (i) the foregoing shall not apply to restrictions or
conditions imposed by law or by this Agreement or any other Loan Document,
(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
sold and such sale is permitted hereunder, (iii) clause (a) shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions and conditions
apply only to the property or assets securing such Indebtedness, and (iv) clause
(a) shall not apply to customary provisions in leases restricting the assignment
thereof.

 

Section 7.09         Sale and Leaseback Transactions.  Borrower will not, and
will not permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.

 

44

--------------------------------------------------------------------------------


 

Section 7.10         Lease Obligations.  Borrower will not, and will not permit
any Subsidiary to, create or suffer to exist any obligations for the payment
under operating leases or agreements to lease (but excluding any obligations
under leases required to be classified as capital leases under GAAP) having a
term of five years or more which would cause the direct or contingent
liabilities of Borrower and its Subsidiaries under such leases or agreements to
lease, on a consolidated basis, to exceed $100,000 in the aggregate in any year.

 

Section 7.11         Hedging Agreements.  Borrower will not, and will not permit
any Subsidiary to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which Borrower or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities.

 

Section 7.12         Amendment to Material Documents and Construction Plans.

 

(a)           Borrower will not, and will not permit any Subsidiary to, amend,
modify or waive any of its rights under (i) its certificate of organization,
operating agreement, bylaws or other organizational documents, or (ii) any
Material Contract.

 

(b)           Except as allowed pursuant to Section 7.14, Borrower will not, and
will not permit any Subsidiary to, amend, modify, waive or consent to any change
or modification in the Construction Plans, contracts or subcontracts related to
the Permitted Construction, and no work shall be performed with respect to any
such change or modification if such change or modification would, net of any
cost reduction resulting therefrom, increase the cost of the Permitted
Construction.

 

Section 7.13         Accounting Changes.  Borrower will not, and will not permit
any Subsidiary to, make any significant change in accounting treatment or
reporting practices, except as required by GAAP, or change the fiscal year of
Borrower or any Subsidiary, except to change the fiscal year of a Subsidiary to
conform its fiscal year to that of Borrower.

 

Section 7.14         Construction.  Borrower will not, and will not permit any
Subsidiary to, become a party to any contract for the performance of any work on
the Permitted Construction or for the supplying of any labor, materials or
services for the construction of the Improvements that would have the effect of
increasing the costs of the Permitted Construction more than $546,000 (in the
aggregate with previous such cost increases) above those set forth in the Sworn
Construction Cost Statement, except in such amounts and upon such terms and with
such parties as shall be approved in writing by Lender (which approval shall not
be unreasonably withheld).  No approval by Lender of any contract or change
order shall make Lender responsible for the adequacy, form or content of such
contract or change order. Borrower shall expeditiously complete and fully pay
for the development and construction of the Permitted Construction in a good and
workmanlike manner and in accordance with the contracts, subcontracts and
Construction Plans submitted to Lender and in compliance with all applicable
requirements of all Governmental Authorities, and any covenants, conditions,
restrictions and reservations applicable thereto, so that Completion of the
Improvements occurs on or before the Construction Completion Date.  Borrower
assumes full responsibility for the compliance of the Construction

 

45

--------------------------------------------------------------------------------


 

Plans and the Permitted Construction with all requirements of all Governmental
Authorities and with sound building and engineering practices, and
notwithstanding any approvals by Lender, Lender shall have no obligation or
responsibility whatsoever for the Construction Plans or any other matter
incident to the Permitted Construction or the construction of the Improvements. 
Borrower shall correct or cause to be corrected (a) any defect in the
Improvements, (b) any departure in the construction of the Improvements from the
Construction Plans or any requirements of any Governmental Authorities, and (c)
any encroachment by any part of the Improvements or any other structure located
on the Real Estate on any building line, easement, property line or restricted
area. Borrower shall cause all roads necessary for the utilization of the
Permitted Construction for its intended purposes to be completed and dedicated
(if dedication thereof is required by any Governmental Authority), the bearing
capacity of the soil on the Real Estate to be made sufficient to support the
Improvements, and sufficient local utilities to be made available to the
Permitted Construction and installed at costs (if any) set out in the Sworn
Construction Cost Statement, on or before the Construction Completion Date.  No
work may be performed pursuant to any change order or pending change order to
the Construction Plans prior to delivery thereof to Lender.

 

Section 7.15         Deposit Accounts.  Borrower will not, and will not permit
any Subsidiary to, maintain or deposit funds into any Deposit Account other than
those listed on Schedule 7.15 without the prior written consent of Lender.

 

ARTICLE VIII.

 

EVENTS OF DEFAULT

 

Section 8.01         Events of Default.  If any of the following events (each an
“Event of Default”) shall occur:

 

(a)           Borrower shall fail to pay any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment or otherwise and such failure shall continue
unremedied for a period of ten (10) days; or

 

(b)           Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount payable under clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of ten (10) days; or

 

(c)           any representation or warranty made or deemed made by or on behalf
of Borrower in or in connection with this Agreement or any other Loan Document
(including the Schedules attached thereto) and any amendments or modifications
hereof or waivers hereunder, or in any certificate, report, financial statement
or other document submitted to Lender by Borrower or any representative of
Borrower pursuant to or in connection with this Agreement or any other Loan
Document shall prove to be incorrect when made or deemed made or submitted; or

 

46

--------------------------------------------------------------------------------


 

(d)           Borrower shall fail to observe or perform any covenant or
agreement contained in Sections 5.01, 5.02, or 5.03 (with respect to Borrower’
existence) or Articles VI or VII; or

 

(e)           Borrower shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clauses
(a), (b) and (d) above) or in any other Loan Document, and such failure shall
remain unremedied for 30 days after the earlier of (i) any officer of Borrower
becomes aware of such failure, or (ii)  notice thereof shall have been given to
Borrower by Lender; or

 

(f)            any default or event of default (after giving effect to any grace
period) shall have occurred and be continuing under any Loan Document or
Material Contract; or

 

(g)           Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of or premium or
interest on any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable;
or required to be prepaid or redeemed (other  than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof; or

 

(h)           Borrower or any Subsidiary shall (i) commence a voluntary case or
other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect  or seeking the appointment of a
custodian, trustee, receiver, liquidater or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section 8.01(h), (iii) apply for or consent to the
appointment of a custodian, trustee, receiver, liquidation or other similar
official for Borrower or any such Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, or (vi) take any action for the purpose of effecting  any
of the foregoing; or

 

(i)            an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of Borrower or any Subsidiary or its debts, or any substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency or
other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidater or other similar official for Borrower
or any Subsidiary or for a substantial part of its assets, and in any such case,
such  proceeding or petition shall remain

 

47

--------------------------------------------------------------------------------


 

undismissed for a period of 60 days or an order or decree approving or  ordering
any of the foregoing shall be entered; or

 

(j)            Borrower or any Subsidiary shall become unable to pay, shall
admit in writing its inability to pay, or shall fail to pay, its debts as they
become due; or

 

(k)           an ERISA Event shall have occurred that, in the opinion of the
Lender, when taken together with other ERISA Events that have occurred, could
reasonably be expected to result in liability to Borrower and its Subsidiaries
in an aggregate amount exceeding $100,000; or

 

(l)            any judgment or order for the payment of money in excess of
$100,000 in the aggregate shall be rendered against Borrower or any Subsidiary,
and either (i) such judgment or order is final and enforcement proceedings shall
have been commenced by any creditor upon such judgment or order, or (ii) there
shall be a period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or

 

(m)          any non-monetary judgment or order shall be rendered against
Borrower or any Subsidiary that could reasonably be expected to have a Material
Adverse Effect, and  there shall be a period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or

 

(n)           a Change in Control shall occur or exist;

 

(o)           Borrower shall fail to invest the sum of at least $20,190,300 of
equity capital (which may include proceeds from grants and tax increment
financing); or

 

(p)           any event which could reasonably be expected to result in a
Material Adverse Effect shall occur and be continuing;

 

then, and in every such event (other than an event described in clause (h) or
(i) of this Section) and at any time thereafter during the continuance of such
event, Lender may, by notice to Borrower, take any or all of the following
actions, at the same or different times:  (i) terminate the Commitments,
whereupon the Commitments shall terminate immediately; (ii) declare the
principal of and any accrued interest on the Loans, and all other Obligations
owing hereunder, to be due and payable, whereupon the same shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by Borrower and (iii) exercise all remedies
contained in any other Loan Document or as otherwise provided by law; and that,
if an Event of Default specified in either clause (h) or (i) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and  all fees, and all
other Obligations shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by Borrower.

 

48

--------------------------------------------------------------------------------


 

Upon the occurrence of an Event of Default prior to Construction Completion, and
at any time thereafter during the continuance of such event, Lender may, in
addition to remedies set forth in the preceding paragraph, enter upon Borrower’s
property and proceed either in its own name or in the name of Borrower (which
authority is coupled with an interest and is irrevocable by Borrower) to
complete or cause to be completed the Improvements, at the cost and expense of
Borrower. If Lender elects to complete or cause to be completed the
Improvements, it may do so according to the Construction Plans or according to
such changes, alterations or modifications in and to the Construction Plans as
Lender may deem appropriate; and Lender may enforce or cancel all contracts let
by Borrower relating to construction and installation of the Improvements and/or
let other contracts which in Lender’s sole judgment it may deem advisable; and
Borrower shall forthwith turn over and duly assign to Lender, as Lender may from
time to time require, contracts relating to construction and installation of the
Improvements, the Construction Plans, blueprints, shop drawings, bonds, building
permits, bills and statements of accounts pertaining to the Improvements,
whether paid or not, and any other instruments or records in the possession of
Borrower pertaining to the Improvements.  Borrower shall be liable under this
Agreement to pay to Lender, on demand, any amount or amounts expended by Lender
in so completing the Improvements, together with any costs, charges, or expenses
incident thereto or resulting therefrom, all of which shall be secured by the
Security Documents.  In the event that a proceeding is instituted against
Borrower for recovery and reimbursement of any moneys expended by Lender in
connection with the completion of the Improvements, a statement of such
expenditures, verified by the affidavit of an officer of Lender, shall be prima
facie evidence of the amounts so expended and of the propriety of and necessity
for such expenditures; and the burden of proving to the contrary shall be upon
Borrower. Lender shall have the right to apply the undisbursed amount of the
Construction Note to bring about the completion of the Improvements and to pay
the costs thereof; and if such funds are insufficient, in the sole judgment of
Lender, to complete the Improvements, Borrower agrees to promptly deliver and
pay to Lender such sum or sums of money as Lender may from time to time demand
for the purpose of completing the Improvements or of paying any liability,
charge or expense which may have been incurred or assumed by Lender under or in
performance of this Agreement, or for the purpose of completing the
Improvements.  It is expressly understood and agreed that in no event shall
Lender be obligated or liable in any way to complete the Improvements or to pay
for the costs of construction thereof.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.01         Notices.

 

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications to any party herein to
be effective shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:

 

49

--------------------------------------------------------------------------------


 

To Borrower:

 

Great Plains Ethanol, LLC

 

 

Attention:  Brian Minish, C.E.O.

 

 

120 South Main

 

 

Post Office Box 217

 

 

Lennox, South Dakota  57039

 

 

Facsimile No. (605) 647-5192

 

 

 

With a Copy to:

 

James L. Wiederrich, Esq.

 

 

Woods, Fuller, Schultz & Smith P.C.

 

 

300 South Phillips Avenue

 

 

Post Office Box 5027

 

 

Sioux Falls, South Dakota  57117

 

 

Facsimile No. (605) 339-3357

 

 

 

To the Lender:

 

AgCountry Farm Credit Services, FLCA

 

 

Attention:  Randolph L. Aberle, Vice President

 

 

Post Office Box 6020

 

 

1749 38th Street Southwest

 

 

Fargo, North Dakota 58108-6020

 

 

Facsimile No. (701) 282-9618

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mails or if
delivered, upon delivery; provided, that notices delivered to Lender shall not
be effective until actually received by such Person at its address specified in
this Section 9.01.

 

(a)           Any agreement of Lender herein to receive certain notices by
telephone or facsimile is solely for the convenience and at the request of
Borrower.  Lender shall be entitled to rely on the authority of any Person
purporting to be a Person authorized by Borrower to give such notice and Lender
shall not have any liability to Borrower or other Person on account of any
action taken or not taken by Lender in reliance upon such telephonic or
facsimile notice.  The obligation of Borrower to repay the Loans and all other
Obligations hereunder shall not be affected in any way or to any extent by any
failure of Lender to receive written confirmation of any telephonic or facsimile
notice or the receipt by Lender of a confirmation which is at variance with the
terms understood by Lender to be contained in any such telephonic or facsimile
notice.

 

Section 9.02         Waiver; Amendments.

 

(a)           No failure or delay by Lender in exercising any right or power
hereunder or any other Loan Document, and no course of dealing between Borrower
and Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other

 

50

--------------------------------------------------------------------------------


 

or further exercise thereof or the exercise of any other right or power
hereunder or thereunder.  The rights and remedies of Lender hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies provided by law. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default or Event of Default, regardless of whether Lender may have
had notice or knowledge of such Default or Event of Default at the time.

 

(b)           No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by Borrower therefrom, shall
in any event be effective unless the same shall be in writing and signed by
Borrower and Lender and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

 

Section 9.03         Expenses; Indemnification.

 

(a)           The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of Lender, including the reasonable fees, charges and disbursements of
counsel for Lender and in connection with the preparation and administration of
the Loan Documents and any amendments, modifications or waivers thereof (whether
or not the transactions contemplated in this Agreement or any other Loan
Document shall be consummated), and (ii) all reasonable out-of-pocket costs and
expenses (including, without limitation, the reasonable fees, charges and
disbursements of outside counsel and the allocated cost of inside counsel)
incurred by Lender in connection with the enforcement or protection of its
rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.  Nothing in this Section 9.03 shall be
deemed to obligate Borrower to pay costs of any participant in any Loan.

 

(b)           The Borrower shall indemnify Lender against, and hold Lender
harmless from, any and all costs, losses, liabilities, claims, damages and
related expenses, including the fees, charges and disbursements of any counsel
for Lender, which may be incurred by or asserted against Lender arising out of,
in connection with or as a result of (i) the execution or delivery of this
Agreement or any other agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of any of the transactions contemplated hereby, (ii) any Loan
or any actual or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
by Borrower or any Subsidiary or any Environmental Liability  related in any way
to Borrower or any Subsidiary or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Lender is a party thereto; provided, that Borrower shall not be obligated to
indemnify Lender for any of the foregoing arising out of

 

51

--------------------------------------------------------------------------------


 

Lender’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and nonappealable judgment.

 

(c)           The Borrower shall pay, and hold Lender harmless from and against,
any and all present and future stamp, documentary, and other similar taxes with
respect to this Agreement and any other Loan Documents, any collateral described
therein, or any payments due thereunder, and save Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.

 

(d)           To the extent permitted by applicable law, Borrower shall not
assert, and Borrower hereby waives, any claim against Lender, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or the use of proceeds thereof.

 

(e)           All amounts due under this Section 9.03 shall be payable promptly
after written demand therefor.

 

Section 9.04         Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that Borrower may not assign or transfer any of its rights
hereunder without the prior written consent of Lender (and any attempted
assignment or transfer by Borrower without such consent shall be null and void).

 

(b)           Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitment and the Loans at the
time owing to it).

 

(c)           Lender may at any time, without the consent of Borrower, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided, that
(i) Lender’s obligations under this Agreement shall remain unchanged,
(ii) Borrower shall continue to deal solely and directly with Lender in
connection with Lender’s rights and obligations under this Agreement and the
other Loan Documents.  Borrower agrees that each Participant shall be entitled
to the benefits of Section 2.18 to the same extent as if it were the Lender
hereunder and had acquired its interest by assignment pursuant to
paragraph (b).  To the extent permitted by law, Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.20 as though it were
the Lender.

 

(d)           Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement and the Notes without
complying with this Section;

 

52

--------------------------------------------------------------------------------


 

provided, that no such pledge or assignment shall release Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for Lender as a
party hereto.

 

Section 9.05         Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)           This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of North Dakota.

 

(b)           Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of the United States
District Court of the District of North Dakota, and of any state court of the
State of North Dakota located in Cass County and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
North Dakota state court or, to the extent permitted by applicable law, such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against Borrower or its properties in the
courts of any jurisdiction.

 

(c)           Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section and brought in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

Section 9.06         WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

53

--------------------------------------------------------------------------------


 

Section 9.07         Right of Setoff.  In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, Lender shall have the right, at any time or from time to time upon the
occurrence and during the continuance of an Event of Default, without prior
notice to Borrowers, any such notice being expressly waived by Borrower to the
extent permitted by applicable law, to set off and apply against all deposits
(general or special, time or demand, provisional or final) of Borrower at any
time held or other obligations at any time owing by Lender to or for the credit
or the account of Borrower against any and all Obligations held by Lender,
irrespective of whether Lender shall have made demand hereunder and although
such Obligations may be unmatured.  Lenders agree promptly to notify the Lender
and Borrower after any such set-off and any application made by Lender;
provided, that the failure to give such notice shall not affect the validity of
such set-off and application.

 

Section 9.08         Counterparts; Integration.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. This
Agreement, the other Loan Documents, and any separate letter agreement(s)
relating to any fees payable to the Lender constitute the entire agreement among
the parties hereto and thereto regarding the subject matters hereof and thereof
and supersede all prior agreements and understandings, oral or written,
regarding such subject matters.

 

Section 9.09         Survival.  All covenants, agreements, representations and
warranties made by Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by Lender and shall survive the execution and delivery
of this Agreement and the making of any Loans, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.18, 2.20, and 9.03 shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, and the Commitments or the termination of
this Agreement or any provision hereof.  All representations and warranties made
herein, in the certificates, reports, notices, and other documents delivered
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the other Loan Documents, and the making of the Loans.

 

Section 9.10         Severability.  Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of  the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

54

--------------------------------------------------------------------------------


 

Section 9.11         Confidentiality.  Lender agrees to take normal and
reasonable precautions to maintain the confidentiality of any information
designated in writing as confidential and provided to it by Borrower or any
Subsidiary, except that such information may be disclosed (i) to any Affiliate,
participant or advisor of Lender, including without limitation accountants,
legal counsel and other advisors, provided that Lender shall have taken
reasonable steps to assure that such Affiliates, participants, and advisors will
maintain such information in confidence to the same extent required of Lender
hereunder, (ii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iii) to the extent requested by any
regulatory agency or authority, (iv) to the extent that such information becomes
publicly available other than as a result of a breach of this Section 9.11, or
which becomes available to Lender of any of the foregoing on a nonconfidential
basis from a source other than Borrower, (v) in connection with the exercise of
any remedy hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, and (ix) subject to provisions
substantially similar to this Section 9.11, to any actual or prospective
assignee or Participant, or (vi) with the consent of Borrower.  Any Person
required to maintain the confidentiality of any information as provided for in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.

 

Section 9.12         Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which may be treated as
interest on such Loan under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate of interest (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by Lender in accordance
with applicable law, the rate of interest payable in respect of such Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges 
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Maximum Rate to the date of repayment,
shall have been received by Lender.

 

Section 9.13         Inspections.  Borrower shall be responsible for making
inspections of the Real Estate and the Improvements during the course of
construction and shall determine to its own satisfaction that the work done or
materials supplied by the contractors to whom payment is to be made out of each
Construction Draw Request has been properly done or supplied in accordance with
the applicable contracts with such contractors.  If any work done or materials
supplied by a contractor are not satisfactory to Borrower, Borrower will
immediately notify Lender in writing of such fact.  It is expressly understood
and agreed that Lender or its authorized representative may conduct such
inspections of the Real Estate and the Improvements as it may deem necessary for
the protection of Lender’s interest, and, specifically, the Inspecting Architect
may, at the option of Lender and at the expense of Borrower, conduct such
periodic inspections, prepare such written progress reports during the period of
construction and prepare

 

55

--------------------------------------------------------------------------------


 

such written reports upon completion of the Improvements, as Lender may
request.  Any inspections which may be made by Lender or its representative will
be made, and all certificates issued by Lender’s representative will be issued,
solely for the benefit and protection of Lender, and Borrower will not rely
thereon.

 

Section 9.14         Termination.  Upon satisfaction of all of Borrower’s
obligations hereunder and the related documents and instruments, Lender shall
(a) mark the Notes “PAID” and return the same to Borrower, (b) release its
security interests and file appropriate documentations of the same, and (c)
redeem the Required Stock.

 

[Signature Page Follows]

 

56

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWER:

 

 

 

 

 

GREAT PLAINS ETHANOL, LLC

 

 

 

 

 

 

By:

/s/ Brian Minish

 

 

Name:

Brian Minish

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

AGCOUNTRY FARM CREDIT SERVICES, FLCA

 

 

 

 

 

 

 

By:

/s/ Randolph L. Aberle

 

 

Name:

Randolph L. Aberle

 

 

Title:

Vice President

 

 

-Signature Page-

--------------------------------------------------------------------------------